UNITED STATES OF AMERICA

vs. . MONDAY, SEPTEMBER 17, 1990
. 10:07 A.M.
RAYFUL EDMOND, III, FILED
DEFENDANT. NOV 5 1999

LU TAs be

ORIGINAL { Cif
1
UNITED STATES DISTRICT COURT 7
FOR THE DISTRICT OF COLUMBIA ({d

DOCKET NO. CR 89-162-01 CRR

/} f

WASHINGTON, D.C.

CLERK, US. DISTR:GT COURT

DISTRICT OF COLUMBIA
TRANSCRIPT OF RESENTENCING
BEFORE THE HONORABLE CHARLES R. RICHEY
UNITED STATES DISTRICT JUDGE

 

 

APPEARANCES:
FOR THE GOVERNMENT:
FOR THE DEFENDANT:

COURT REPORTER:

PROCEEDINGS RECORDED BY
FROM DICTATION

PAGES 1 THROUGH 63

france of Provence vol frobotin ofp ape,

DANIEL ELLENBOGEN, ESQ.
JOHN DOMINGUEZ, ESQ.

WILLIAM D. MC ALLISTER
OFFICIAL COURT REPORTER

ROOM 4806-B, U.S. COURTHOUSE
333 CONSTITUTION AVENUE, N.W.
WASHINGTON, D.C. 20001-2801
(202) 371-6446

STENOMASK, TRANSCRIPT PRODUCED

FILED

SEP 1 2 2019

Clerk, U.S. District and
Bankruptcy Courts

mot)
Gun head

ccnonecnoetattitcncisiinsttn at ee

 
10

ii

13

14

15

16

17

18

19

20

al

22

24

25

a
7

 

{
t

i

 

PROCEEDINGS
{DEFENDANT PRESENT. }
THE CLERK: THIS IS THE CASE IN THE MATTER OF

CRIMINAL 89-162, UNITED STATES OF AMERICA VERSUS RAYFUL EDMOND,

III. FOR THE GOVERNMENT, JOHN DOMINGUEZ; FOR THE DEFENDANT, |
DANIEL ELLENBOGEN. :
THE COURT: YOU MAY PROCEED.
MR. ELLENBOGEN: GOOD MORNING, YOUR HONOR.
THE COURT: GOOD MORNING, MR. ELLENBOGEN.
MR. ELLENBOGEN: DANIEL ELLENBOGEN ON BEHALF OF MR.

EDMOND.

YOUR HONOR, THIS MATTER IS SCHEDULED FOR SENTENCING

/TODAY; AND BEFORE WE PROCEED, I WOULD LIKE TO NOTE GENERAL

OBJECTIONS TO GOING FORWARD TODAY AT THIS TIME. MY MAIN REASON
FOR NOT GOING FORWARD IS ESSENTIALLY THE SAME AS I INITIALLY
PUT IN MY FIRST PLEADING IN TERMS OF OBJECTIONS TO THE PRE-
SENTENCE REPORT.

THE BASIS FOR THAT OBJECTION, YOUR HONOR, IS

ESSENTIALLY THE RECORD IN THIS CASE. I DID NOT REPRESENT MR.

EDMOND AT TRIAL. THE RECORD IN THIS CASE IS APPROXIMATELY
15,000 PAGES OF TRANSCRIPT. THE COURT'S RECORD IN THIS CASE
TAKES UP ALMOST EIGHT FEET OF SHELF SPACE.

TO HAVE TO REVIEW ALL OF THAT MATERIAL IN ORDER TO
ASSESS WHETHER OR NOT THE INFORMATION CONTAINED IN THE PRE-

SENTENCE REPORT IS ACCURATE OR NOT REQUIRES A COMPLETE REVIEW
ajh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

i

1

i

t

OF ALL OF THOSE MATERIALS. I HAVE NOT BEEN ABLE TO COMPLETE AN
ENTIRE REVIEW OF THAT. GIVEN THE TIME CONSTRAINTS, WE HAVE
ONLY BEEN ABLE TO REVIEW SELECTIVE PORTIONS OF THAT. TO THE
EXTENT THAT WE HAVE REVIEWED THOSE PORTIONS OF THE TRANSCRIPT
AND RECORD, WE ARE PREPARED TO PRESENT VARIOUS OBJECTIONS TO
if.

ADDITIONALLY, YOUR HONOR, I WOULD LIKE TO NOTE THAT
MR. EDMOND ~~

THE COURT: WHAT IS IT IN THE PRE-SENTENCE
INVESTIGATION REPORT AS REVISED -~-

MR. ELLENBOGEN: WHICH REVISION, YOUR HONOR?

 

THE COURT: WHAT IS IT IN THAT REPORT TO WHICH YOU
AND MR. EDMOND OBJECT?

MR. ELLENBOGEN: WE OBJECT TO MANY DIFFERENT PORTIONS
OF IT, YOUR HONOR, AND WE ARE PREPARED TO GET TO THOSE, BUT I
WOULD LIKE TO STATE ON THE RECORD THAT WE ARE NOT WAIVING OUR
RIGHTS UNDER LOCAL RULE 311(c).

WE RECEIVED A SECOND REVISED PRE-SENTENCE REPORT,
VERSION 2.2, LATE LAST WEEK -- NOT LAST WEEK -- A WEEK AGO
FRIDAY I FINALLY RECEIVED THE SECOND REVISED PRE-SENTENCE
REPORT. IT WAS ONLY LAST FRIDAY THAT MR. EDMOND AND I HAD AN |
OPPORTUNITY TO REVIEW THAT OURSELVES, AND THERE WERE
SIGNIFICANT CHANGES IN THAT REPORT FROM THE FIRST VERSION.

THE COURT: WHAT WAS NEW IN THAT REPORT TO YOU AND TO

HIM?
ajh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

MR. ELLENBOGEN: WHAT WAS NEW IN THAT REPORT WAS
PARAGRAPH 23(a). THERE WERE ALSO REVISIONS AND CHANGES IN
OTHER PARAGRAPHS OF THAT PRE-~SENTENCE REPORT.

THE COURT: WHAT WAS NEW IN IT THAT WAS NEW TO YOU
AND HIM THAT IS MATERIAL TO SENTENCING?

MR. ELLENBOGEN: I AM NOT IN A POSITION TO DETERMINE
WHETHER OR NOT WHAT IS NEW IS MATERIAL TO SENTENCING. TO THE
EXTENT THAT EVERYTHING IN THE PRE-SENTENCE REPORT IS NEW TO ME,
EVERYTHING IN THE SECOND REPORT IS NEW. |

THE COURT: YOU HAVE SEEN EVERY ONE OF THE PRE~
SENTENCE INVESTIGATION REPORTS THAT HAVE BEEN PREPARED IN
CONNECTION WITH MR. EDMOND'S PARTICIPATION IN THIS CONTINUING
CRIMINAL ENTERPRISE, THE CONSPIRACY, AND THE OTHER OFFENSES FOR
WHICH HE STANDS CONVICTED. YOU HAVE SEEN THAT.

MR. ELLENBOGEN: JI HAVE REVIEWED ALL OF THE PRE-

SENTENCE REPORTS INCLUDING THE ONES FROM FEBRUARY.

THE COURT: AND YOU HAVE HAD CONFERENCES WITH THE

PROBATION OFFICE, AND YOU HAVE HAD CONFERENCES WITH YOUR

 

| CLIENT, AND HE HAS BEEN FREELY AVAILABLE TO YOU AND MR.

i

_CACHERIS AND OTHERS THROUGHOUT MANY WEEKS, MONTHS. YOU WERE :
APPOINTED IN JULY, AS YOU KNOW.

| MR. ELLENBOGEN: I WOULD NOT AGREE THAT HE HAS BEEN
FREELY AVAILABLE. HE HAS BEEN KEPT IN A LOCKDOWN SITUATION IN |!
PETERSBURG, VIRGINIA.

THE COURT: HE HAS BEEN AVAILABLE TO YOU. NOW, THAT

 
ajh

10

11

12

13

14

15

16

17

13

19

20

21

22

23

24

25

Is NOT FAIR TO SAY, MR. ELLENBOGEN.
! MR. ELLENBOGEN: HE HAS BEEN AVAILABLE, BU?’ I DON'T
THINK IT IS FAIR TO SAY HE HAS BEEN "FREELY AVAILABLE," YOUR
HONOR.

IN ADDITION, YOUR HONOR, WE ALSO WOULD OBJECT TO THE
COURT'S CONDUCTING THESE PROCEEDINGS IN THE MANNER THAT TT HAS.

THE COURT: IN WHAT RESPECT?

MR. ELLENBOGEN: UNDER LOCAL RULE 311(e) WHICH
ADVISES THAT IN MULTI-DEFENDANT CASES, THE COURT SHOULD
CONSIDER HOLDING JOINT EVIDENTIARY HEARINGS TO ASSESS THE
MATERIALS IN THE PRE-SENTENCE REPORTS IN ORDER TO MAKE

CONSISTENT FINDINGS OF FACT. |

 

| TO THE EXTENT THAT WE WERE NOT ABLE TO PARTICIPATE,
FINDINGS OF FACT ENTERED IN OTHER PEOPLE'S SENTENCINGS ARE
ALMOST A FOREGONE CONCLUSION TO MR. EDMOND'S; AND WE DON'T HAVE
ANY MEANINGFUL OPPORTUNITY TO CHALLENGE THOSE REPORTS.

THE COURT: HOW MANY CONFERENCES DID YOU HAVE WITH
THE AUTHOR OF THE PRE-SENTENCE INVESTIGATION REPORT?

MR. ELLENBOGEN: I HAVE SPOKEN WITH MR. MECZKOWSKI
THREE OR FOUR TIMES. MR. HUNT AND I SPOKE ONCE OR TWICE.

THE COURT: OVER WHAT PERIOD OF TIME, MR. RLUSNBOGRN ? |

SINCE YOUR APPOINTMENT BY THE COURT OF APPEALS?

 

y
i

: MR. ELLENBOGEN: NO. SINCE THE END OF JULY, YOUR

/HONOR, YOU ASKED ME TO TAKE OVER THIS CASE IN THE MIDDLE OF

 

JULY, THE DAY BEFORE I WAS SCHEDULED TO GO ON VACATION.
ajh

10

11

12

13

14

15

16

17

18

19

21

22

23

24

25

 

THE COURT: AND YOU AGREED, DID YOU NOT?

MR. ELLENBOGEN: I AGREED TO UNDERTAKE THAT, YES.

THE COURT: THANK YOU.

MR. ELLENBOGEN: AND I HAVE CERTAINLY ENDEAVORED TO
THE BEST OF MY ABILITIES TO BE READY TO PROCEED TODAY. IN
TERMS OF OBJECTIONS TO THE PRE-SENTENCE REPORT ITSELF, YOUR
HONOR, ALL OF MY COMMENTS TO THE PRE-SENTENCE REPORT, YOUR
HONOR, ARE DIRECTED TO THE SECOND REVISED PRE-SENTENCE REPORT,
THE ONE THAT INCORPORATES THE PARAGRAPH 23(a). ALTHOUGH IT
SAYS IT WAS REVISED ON AUGUST 27TH, MR. EDMOND AND TI --

THE COURT: MR. EDMOND AND I WHAT?

MR. ELLENBOGEN: EXCUSE ME, YOUR HONOR. I HAVE THE
WRONG ONE IN FRONT OF ME.

MY COMMENTS WILL BE DIRECTED TO WHAT I HAVE
DESIGNATED REVISED PRE-SENTENCE REPORT 2.2.

THE COURT: WHERE DOES IT SAY 2.2?

MR. ELLENBOGEN: THAT IS MY OWN DESIGNATION FOR IT,
YOUR HONOR, TO TRY TO KEEP TRACK OF THEM. IT IS THE ONE THAT
INDICATES IT WAS REVISED AUGUST 27TH.

THE COURT: YES, SIR, I HAVE IT.

MR. ELLENBOGEN: OUR COMMENTS ARE DIRECTED IN
REFERENCE TO THOSE.

AS A GENERAL HOUSEKEEPING MATTER, MY ADDRESS IS

‘

INCORRECT.

 

WE WOULD OBJECT THAT THE PENDING CHARGES AGAINST MR.
ajh

190

11

12

13

14

15

16

17

is

19

20

21

22

23

24

25

1
, EDMOND ARE INACCURATELY REFLECTED ON PAGE l(a). I WOULD ASK
| rHAT THEY BE CHANGED TO REFLECT THEIR CURRENT STATUS OR THAT IT.

| BE DELETED IN ITS ENTIRETY INSOFAR AS THEIR STATUS IS SOMEWHAT

 

{
{

|

: |
/UNRESOLVED OR TO BE AMENDED. |
THE COURT: WHERE? JUST GO LINE BY LINE, IF YOU |

i

i
:
| WILL. WHAT IS WRONG --
| MR. ELLENBOGEN: ON PAGE 1(a).

THE COURT: -- THAT IS MATERIAL TO SENTENCING? WHAT
IS WRONG THAT IS MATERIAL TO SENTENCING?

MR. ELLENBOGEN: IF I CAN GO THROUGH THE OBJECTIONS,
YOUR HONOR.

THE COURT: YOU MAY. THAT IS WHAT I WANT YOU TO Do.

MR. ELLENBOGEN: I BELIEVE EVERYTHING IN THE PRE-

SENTENCE REPORT IS MATERIAL TO SENTENCING INSOFAR AS THIS

 

REPORT IS GOING TO FOLLOW MR. EDMOND THROUGHOUT HIS
INSTITUTIONAL CAREER, AND EVERYTHING IN THE REPORT SHOULD BE
ACCURATE.

THE COURT: WE ARE HERE FOR SENTENCING, MR.

 

ELLENBOGEN; AND IF IT SAID IT IS RAINING OUTSIDE WHEN IT IS NOT
i :
| AT THIS MOMENT, IT WOULD NOT BE MATERIAL TO SENTENCING. IF

'

, YOUR ADDRESS IS LISTED INCORRECTLY --

MR. ELLENBOGEN: THAT CAN BE MODIFIED LATER.

THE COURT: THAT HAS NO BEARING ON WHAT SENTENCE THR |
COURT IS REQUIRED TO IMPOSE, AND YOU KNOW IT AND I KNOW IT, AND

.SO DOES MR. EDMOND KNOW IT.
|
i!
iy

 
ajh

10

Al

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

MR. ELLENBOGEN: YOUR HONOR, TURNING TO PAGE 3 WHERE

i THE OFFENSE CONDUCT BEGINS AND PARAGRAPH 5.

THE COURT: YES.

MR. ELLENBOGEN: WHERE THE REPORT SAYS, "THE JURY
FOUND THIS ORGANIZATION WAS RESPONSIBLE FOR DISTRIBUTING AT
LEAST 150 KILOGRAMS OF A MIXTURE CONTAINING COCAINE AND 1.5
KILOGRAMS OF A MIXTURE CONTAINING COCAINE BASE FROM APRIL 1985
UNTIL APRIL 15, 1989," WE WOULD OBJECT TO THAT SENTENCE AS A
MISCHARACTERIZATION.

THE JURY WAS NEVER GIVEN THE SPECIFIC VERDICT FORM
FOR MAKING THAT FINDING. THAT WAS A GENERAL VERDICT; AND TO
THE EXTENT THAT THAT SENTENCE IS MISLEADING, WE WOULD ASK THAT
IT BE CHANGED.

GOING ON TO PARAGRAPH 6, WE WOULD JOIN IN THE
OBJECTIONS THAT HAVE BEEN FILED AND RAISED BY THE CO-DEFENDANTS
AS THEY RELATE TO THE FACTUAL ALLEGATIONS CONCERNING MR.
BENNETT AND MR. VILLABONA~ALVARADO AS NOT BEING MATERIAL TO
SENTENCING AND THAT AGAIN, BASED ON THE INCOMPLETE REVIEW,
THERE MAY HAVE BEEN TESTIMONY REGARDING THESE MATTERS ADMITTED
AT TRIAL --

THE COURT: WHERE? IN THE CENTRAL DISTRICT OF
CALIFORNIA?

MR. ELLENBOGEN: IN THIS TRIAL.

THE COURT: I THOUGHT YOU WERE TALKING ABOUT THE

SENTENCE BEGINNING ON LINE 3 AT THE TOP OF PAGE 4 REFERRING To
ajh

10

11

12

13

14

15

16

17

18

19

20

21.

22

23

24

25

BENNETT AND VILLABONA-ALVARADO AND THEIR CONVICTION IN THE
UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF
CALIFORNIA OF OPERATING A C.C.E. AND VARIOUS OTHER DRUG RELATED
OFFENSES, AND THAT THE CO-DEFENDANT MELVIN BUTLER FROM WHOM THE
EVIDENCE SHOWS MR. EDMOND AND HIS ORGANIZATION RELIED UPON AS A
BROKER TO GET THE COCAINE FOR THIS C.C.E. AND CONSPIRACY.

THE COURT CAN TAKE JUDICIAL NOTICE OF A CONVICTION IN
ANOTHER COURT. YOU DON'T DISPUTE THAT.

MR. ELLENBOGEN: I DON'T DISPUTE THE COURT'S ABILITY
TO TAKE JUDICIAL NOTICE OF MATTERS.

THE LAST SENTENCE IN THAT PARAGRAPH, THAT MR. EDMOND
PAID MR. BUTLER APPROXIMATELY 10,000 FOR EACH KILOGRAM OF
COCAINE, WE WOULD OBJECT TO THAT SENTENCE. MR. BUTLER, IN HIS
SENTENCING, ADVISED THE COURT THAT HE WAS CHARGING $25,000 AND
$15,000 FOR THE KILOGRAMS OF COCAINE, AND THE COURT APPARENTLY
HAS ACCEPTED THOSE REPRESENTATIONS. WE WOULD ASK THAT THAT BE
CHANGED.

THE COURT: THAT MATHIS WAS PAID MORE THAN 5- TO

 

 

/ $10,000 PER TRIP. IS THAT WHAT YOUR REQUEST IS?

i MR. ELLENBOGEN: NO. OUR REQUEST IS THAT THE ~-
i THE COURT: YOU DIRECTED MY ATTENTION TO PARAGRAPH 7.
MR. ELLENBOGEN: NO. WE ARE STILL ON PARAGRAPH 6,

YOUR HONOR, THE AMOUNT OF MONEY PAID TO MR. BUTLER FOR EACH

\
i
l
7
i
| THE COURT: FROM $10,000 TO WHAT?
|
10

Li

12

13

14

15

16

17

18

19

20

al

22

23

24

 

 

10)
MR. ELLENBOGEN: MR. BUTLER ADVISED THE COURT AT HI5
SENTENCING THAT HE WAS CHARGING $25,000 AND $15,000.
THE COURT: FOR EACH KILOGRAM.
MR. ELLENBOGEN: YES.

THE COURT: VERY WELL. THE COURT HAS HEARD YOU.
|

MR. ELLENBOGEN: TURNING TO PARAGRAPH 7, GOING TO THE:

1
\

LAST SENTENCE, MR. MATHIS TESTIFIED THAT HE MADE APPROXIMATELY
EIGHT TO TEN -- HE TESTIFIED AS TO APPROXIMATELY 10 TRIPS.

HOWEVER, TO THE EXTENT THAT THAT REFLECTS THAT HE
DELIVERED COCAINE ON EACH OF THOSE TRIPS, THAT CONFLICTS WITH
HIS TESTIMONY AS IT WAS PRESENTED AT TRIAL IN THAT HE TESTIFIED
ONLY TO BRINGING DRUGS MAYBE SEVEN TIMES.

THE COURT: IN WHAT QUANTITIES?

MR.- ELLENBOGEN;: FIVE TO TEN KILOGRAMS. HE WAS
UNCERTAIN AS TO THE QUANTITY, WITH 16 BEING THE LAST TRIP.
THAT WAS CONFIRMED AND CORROBORATED BY THE REPRESENTATIONS OF
MR. BUTLER AT HIS SENTENCING.

GOING TO PARAGRAPH 8, WHERE THE REPORT IS MISLEADING,
THERE WAS NO TESTIMONY THAT MR. WHITE AND MR. JESSIE WERE SEEN
LEAVING THE APARTMENTS OF MR. EDMOND AND MR. LEWIS. THEY WERE
ONLY OBSERVED LEAVING THE APARTMENT BUILDING. THAT IS
MISLEADING.

THE COURT: ALL RIGHT, SIR. YOUR OBJECTION IS NOTED.

MR. ELLENBOGEN: TURNING TO PARAGRAPH 11, WHERE IT

DISCUSSES MR. BROOKS, MR. BROOKS WAS NEVER TOLD TO ‘TAKE MONEY
ajh

10

11

12

13

14

15

16

17

i8

19

20

21

22

23

24

25

 

 

 

11

TO MR. BUTLER TO PURCHASE DRUGS. MR. BROOKS WAS ONLY TAKING
MONEY. MR. BROOKS WAS NEVER ADVISED THAT THERE WAS $2 MILLION.
MR. BROOKS TESTIFIED THAT HE WAS ADVISED THERE WERE ONLY
200,000 THAT HAD BEEN LEFT.

WE WOULD ALSO NOTE THAT THE EVIDENCE WAS INCONCLUSIVE:

THAT THE 200 KILOGRAMS THAT WAS TO BE PURCHASED WAS FOR MR.

BUTLER. ACCORDING TO THE POLICE REPORTS FROM THE PROUD BIRD
INCIDENT, MR. BUTLER AND MR. BROOKS WERE ACTING AS LOOKOUTS;
BUT AS TO WHOSE DRUGS THEY WERE TO BE AND WHERE THEY WERE TO BE
HEADED AND WHERE THEY WERE GOING, THAT WAS INCONCLUSIVE THAT
THEY WERE HEADED TO WASHINGTON, D.C. i

THE COURT: WHAT EVIDENCE DO YOU HAVE TO DISPUTE THE
SECOND SENTENCE IN THE PARAGRAPH 11?

MR. ELLENBOGEN: YOUR HONOR, IT IS NOT THAT THERE IS

EVIDENCE WE HAVE TO PRESENT. WE WOULD RELY ON THE TESTIMONY OF

MR. BROOKS THAT HE WAS NEVER TOLD THAT THE MONEY WAS TO GO TO
MR. BUTLER TO PURCHASE 200 KILOGRAMS OF COCAINE.

THE COURT: ALL RIGHT.

MR. ELLENBOGEN: THE SAME BASIS FOR OBJECTING TO THE
SECOND SENTENCE. MR. BROOKS TESTIFIED THAT IT WASN'T UNTIL HE
ARRIVED AT LOS ANGELES THAT HE WAS ADVISED THAT IT WAS 200,000.

MOST OF THESE OBJECTIONS, YOUR HONOR, CAN BE FOUND IN
VOLUME 37 OF THE TRIAL TRANSCRIPT, NOT SO MUCH IN THE
INFORMATION THAT WAS PROVIDED BY MR. BROOKS, BUT PRIMARILY IN

THE INFORMATION THAT WAS NOT PROVIDED TO MR. BROOKS, WHICH
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

“F

|
i.

;
i

 

"APPEARS TO BE SUPPLIED BY --
| THE COURT: "WHICH WAS NOT PROVIDED TO MR. BROOKS?"

MR. ELLENBOGEN: WHICH WAS NOT PROVIDED BY MR.
BROOKS. I STAND CORRECTED, YOUR HONOR.

THE COURT: ALL RIGHT. YOU MEANT "By."

MR. ELLENBOGEN: THEY ARE PRIMARILY BASED ON THE
ABSENCE OF TESTIMONY AND THE SUPPOSITIONS OF THE PRE-SENTENCE
REPORT, AND THEY ARE COMING TO FACTUAL CONCLUSIONS THAT ARF NO’
SUPPORTED IN THE RECORD. SO WE WOULD OBJECT TO IT ON THOSE
GROUNDS.

GOING TO PARAGRAPH 12, WE DON'T DISPUTE THE FIRST
SENTENCE. THE SECOND SENTENCE, WE WOULD DISPUTE. MR. BROOKS
HAD NO IDEA WHY THEY WERE GOING TO THAT APARTMENT, AND IT IS
UNRELIABLE. IT IS JUST A SUPPOSITION THAT THEY WOULD GO TO GET
APPROXIMATELY 200 KILOGRAMS OF COCAINE, AND APPROXIMATELY 50 TO
100 KILOGRAMS WAS BELIEVED TO BE CRACK.

WE WOULD DISPUTE THAT. IT IS NOT SUPPORTED BY THE
RECORD OR THE TESTIMONY OF MR. BROOKS. AGAIN, I REFER THE
COURT TO VOLUME 37 AND VOLUMES 38 AND 39 OF THE TRANSCRIPT
DEALING WITH MR. BROOKS! TESTIMONY.

AS TO THE BAGGING CONTEST THAT IS DESCRIBED AT THE
END OF THAT PARAGRAPH, THAT IS DISPUTED. MR. BUTLER DENTED
THAT THAT EVER OCCURRED AT HIS SENTENCING TN FRBRUARY.

THE COURT: GO AHEAD.

MR. ELLENBOGEN: PARAGRAPH 13. WE WOULD JOIN THE

 
ajh

10

ll

12

13

14

15

16

17

18

19

20

2i

22

23

24

25

OBJECTIO

CO-DEFEN

IF THERE

RESPONSI

OBJECTIO

YOU SAY?

ORGANTZA

ROLES.

THE ENTI

COURT TO

BASED ON

HAS BEEN

 

RECORD.

|
‘THAT MAY

|LIKE THE
i
| COURT, B
|

| CONDUCT
ABOUT MR

| QUANTITI

 

NS AND THE ARGUMENTS THAT HAVE BEEN PRESENTED BY THE
DANTS REGARDING THE OTHER PERSONS IN THE ORGANTZATION,
WAS AN ORGANIZATION, AND THEIR ROLES AND

BILITIES --

THE COURT: WAIT A MINUTE. YOU WOULD JOIN IN THE

NS OF THE OTHER CO-DEFENDANTS AND WHAT? WHAT ELSE DID

MR. ELLENBOGEN: AND ARGUMENTS REGARDING THE
TIONAL ALLOCATION OF INDIVIDUALS AND THEIR RESPECTIVE
AGAIN, WE HAVE NOT HAD SUFFICIENT OPPORTUNITY TO REVIEW
RE RECORD TO PRESENT SPECIFIC OBJECTIONS TO THOSE.
IF I CAN TARE A STEP BACK, YOUR HONOR. I WANT THE
KNOW THAT THE OBJECTIONS THAT I AM PRESENTING ARE

i
1
I
t
i

THE REVIEW THAT I HAVE HAD OF THE RECORD. THAT REVIEW

INCOMPLETE AND HAS NOT BEEN A REVIEW OF THE ENTIRE

TO THE EXTENT THAT THERE IS SOMETHING IN THE RECORD
CONFLICT WITH THE OBJECTIONS I AM PRESENTING, T WOULD
COURT TO KNOW IT IS OUT OF NO INTENTION TO MISLEAD THE

UT IT IS SIMPLY BASED ON INADEQUATE OPPORTUNITY TO
A COMPLETE AND ENTIRE REVIEW.
PARAGRAPH 14. YOUR HONOR, IN THE FIRST SENTENCE
- BROOKS BEING RECRUITED IN MAY OF 1987 TO STORE LARGE
ES OF COCAINE AFTER ARRIVING FROM CALIFORNIA --

THE COURT: THAT HAPPENS TO BE THE SECOND SENTENCE,
ayn

10

i]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

BUT GO AHEAD.

MR. ELLENBOGEN: I STAND CORRECTED. IN MY REPORT,
YOUR HONOR, IT READS AS ONE SENTENCE.

THE COURT: GO AHEAD.

MR. ELLENBOGEN: IS IT TWO SENTENCES IN YOUR REPORT? !

THE COURT: "ONE OF THE MOST IMPORTANT POSITIONS AT
THIS LEVEL WAS HELD BY ROYAL S. BROOKS, JR." THE FIRST |
SENTENCE. PERIOD. "MR. BROOKS, WHO WAS A CHILDHOOD FRIEND OF
MR. EDMOND, WAS ORIGINALLY RECRUITED BY MR. EDMOND IN MAY OF
1987 TO STORE LARGE QUANTITIES OF COCAINE AFTER IT ARRIVED FROM,
CALIFORNIA." |

MR. ELLENBOGEN: THEN THERE IS A TYPOGRAPHICAL ERROR |

IN MY REPORT.

MR. BROOKS WAS NEVER RECRUITED BY MR. EDMOND TO STORE
LARGE QUANTITIES OF COCAINE. MR. BROOKS SOLICITED MR. EDMOND |
SO THAT MR. BROOKS COULD INITIATE HIS OWN DISTRIBUTION NETWORK
IN NORTH CAROLINA.

THE TESTIMONY OF MR. BROOKS WAS NOT THAT HE GOT HIS
OWN APARTMENT WHEN HE BEGAN STORING MORE THAN 10 KILOGRAMS OF
COCAINE. HE TESTIFIED THAT HE DID THIS ON HIS OWN AFTER ONE
INCIDENT.

ON AT LEAST ONE OCCASION HE PICKED UP AS MUCH AS 7?
KILOGRAMS OF COCAINE. WE WOULD DISPUTE THAT IN THAT IT IS NoT
SUPPORTED BY THE RECORD. HE MAY HAVE TESTIFIED To IT. A LOT

OF THE OBJECTIONS IN THIS PARAGRAPH, YOUR HONOR, DEAL WITH THE
ajh

10

11

12

13

14

15

16 |,

17

18

19

20

21

22

23

24

25

‘RECOGNIZE THAT THE PREPONDERANCE OF EVIDENCE HAS GOT TO BE

 

 

 

TESTIMONY OF ROYAL BROOKS AND HIS RELATION OF THE AMOUNT OF
DRUGS THAT HE WAS INVOLVED IN.

WE WOULD SUBMIT, YOUR HONOR, WHEN YOU ARE MAKING
FINDINGS OF FACT AS RELEVANT AND AS MATERIAL TO THE SENTENCING,
WE RECOGNIZE THAT THE COURT MAY MAKE FINDINGS BASED ON A

PREPONDERANCE OF THE EVIDENCE, BUT THE COURT WILL SURELY

EVIDENCE THAT IS RELIABLE.
THERE IS SO MUCH CONFLICT IN MR. BROOKS' TESTIMONY,
NOT ONLY INTERNALLY BUT AS IT CONFLICTS WITH OTHER WITNESSES '
TESTIMONY, AS TO RENDER A LOT OF HIS TESTIMONY REGARDING
QUANTITIES OF DRUGS THAT HE WAS INVOLVED WITH AS BEING
UNRELIABLE, UNRELIABLE AT LEAST TO THE EXTENT THAT THIS COURT

IS GOING TO IMPOSE THE SEVERE SENTENCE WE ANTICIPATE THE COURT

WILL BE IMPOSING.

FOR EXAMPLE, MR. BROOKS TESTIFIED THAT HE OBTAINED 56!

KILOGRAMS OF CRACK COCAINE FROM JAMES MATHIS. JAMES MATHIS

NEVER DELIVERED 56 KILOGRAMS OF CRACK COCAINE.

MR. BROOKS TESTIFIED THAT HE WAS TAKING 5, 20, 30
KILOGRAMS OF COCAINE UP TO BATES STREET AT A TIME WHEN MR.
MINOR WAS TESTIFYING THAT BATES STREET WAS DRY, AND THERE WERE
NO DRUGS BEING DISTRIBUTED AT BATES STREET.

MR. BROOKS WAS TESTIFYING THAT HE HAD PICKED UP DRUGS
ON AT LEAST FOUR OR FIVE OCCASIONS FROM MR. MATHIS AND STORING

THOSE DRUGS IN HIS APARTMENT. MR. MATHIS, HOWEVER, TESTILFTED
10

11

12

13

14

L5

16

17

18

19

20

22

23

24

25

 

 

 

“HAMPTON MALL AND THAT HE HAD PICKED UP DRUGS FROM MR. MINOR AT

THAT HE BEGAN MAKING TRIPS IN MARCH OF 1988, AND THOSE
CONTINUED UNTIL HIS ARREST, BUT THAT HE WASN'T TRAVELING EVERY
TWO WEEKS, AND THAT IT WAS PHYSICALLY IMPOSSIBLE FOR MR. MATHIS
TO HAVE DELIVERED FOUR OR FIVE SHIPMENTS OF DRUGS TO MR. BROOKS
DURING THE TIME PERIOD BETWEEN WHEN MR. MATHIS BEGAN AND WHE’
MR. BROOKS WAS ARRESTED.
SIMILARLY, MR. BROOKS TESTIFIED THAT HE PICKED UP

TWO, POSSIBLY THREE, SUITCASES OF COCAINE FROM MR. MINOR AT

HAMPTON MALL ON OTHER OCCASIONS.

MR. MINOR TESTIFIED THAT THERE WAS ONLY ONE SUITCASE
DURING THAT ONE INCIDENT WHEN HE WAS ABOUT TWO HOURS LATE, BUT
THAT THERE WERE NO OTHER TRANSACTIONS BETWEEN HE AND MR.
BROOKS.

MR. BROOKS' TESTIMONY REGARDING THE CONVERSATIONS Ht
HAD WITH DESIREE MURPHY, FOR EXAMPLE, MR. BROOKS TOLD THIS
COURT THAT HE ESPECIALLY WANTED MR. EDMOND TO KNOW THAT HE HAD
BEEN ARRESTED. MS. MURPHY, ON THE OTHER HAND, TESTIFLED THA?
HE DID NOT WANT MR. EDMOND ADVISED AS TO HIS ARREST.

REGARDING THE EVENTS TAKING PLACE IN THE PROUD BIRD
RESTAURANT, MR. BROOKS GAVE A RECITATION OF FACTS THAT WERE No’?
SUPPORTED OR CORROBORATED BY THE OFFICERS AND THE OTHER
INFORMATION REGARDING THE PROUD BIRD INCIDENT.

AT THE SAME TIME, PRIOR TO THAT, MR. BROOKS TOLD THIS

COURT UNDER OATH THAT HE PICKED UP 20 TO 30 KILOGRAMS OF DRUGS
10

11

12

13 5

14

15

16

18

19

20

21

22

23

24

25

 

17 |

 

 

17
OUT OF I BELIEVE THE FOURTH FLOOR APARTMENT, MR. LEWIS', AT THE
BUCHANAN HOUSE APARTMENT. HOWEVER, HE TOLD THE F.B.I. THAT [TT
WAS ONLY 10 KILOGRAMS. THAT IS ANOTHER CONFLICT.

MR. BROOKS ADMITTED LYING TO THE GRAND JURY. I KNOW

| THIS COURT'S STRICTURES ON THE USE OF THE "L" WORD, BUT IN THIS)

CASE I AM QUOTING THE F.B.1I.'S REPORT OF ITS CONVERSATIONS WITH
MR. BROOKS FROM AUGUST 31, 1989. I BELIEVE IT IS FOUND ON PAGE
2 WHERE HE ADMITS LYING TO THE GRAND JURY.

HE HAS ALSO BEEN CONVICTED OF OBSTRUCTING THE
INVESTIGATIONS OF THIS GRAND JURY, A FURTHER REASON TO DOUBT
HIS RELIABILITY AS TO THE QUANTITY OF DRUGS THAT IS INVOLVED IN
THIS CASE. I

TO THE EXTENT THAT THE COURT IS RELYING ON THAT, THE

, TESTIMONY OF MR. BROOKS IS UNRELIABLE AT LEAST TO THE EXTENT

THAT IT ITS GOING TO BE USED AS A BASIS FOR IMPOSING THE SEVERE

SENTENCE THAT THE COURT IS IMPOSING.

IN THE LAST SENTENCE, MR. BROOKS TESTIFIED THAT HE

'
/BELIEVED 2.3 TO $3 MILLION WERE KEPT IN HIS APARTMENT. WELL, I

WENT THROUGH MR. BROOKS! TESTIMONY, YOUR HONOR. HE NEVER
TESTIFIED AS TO THOSE AMOUNTS OF MONEY. WHERE THOSE AMOUNTS
COME FROM, I DON'T KNOW.

SECONDLY, MR. BROOKS ALSO GAVE CONFLICTING REPORTS OF
WHAT THE SUBSTANCE, IF ANYTHING, WAS IN HIS APARTMENT. HE

TELLS THE POLICE IT WAS CRACK, BUT HE HAS TOLD THIS COURT AND

\
HE TESTIFIED THAT IT WAS COCAINE.
ajh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

|

 

 

 

:

|

 

PARAGRAPH 15, WHERE THE REPORT REFLECTS

18

THAT MR.

BROOKS WAS TOLD TO LEAVE DRUGS IN THE TRUNK OF HIS CAR AND

DRIVE TO A SPECIFIC LOCATION AND TOLD TO LEAVE THE CAR UNLOCKED

TESTIFIED THAT HE WAS EVER INSTRUCTED TO DO THAT.

AND LEAVE THE SCENE, WE WOULD SUBMIT THAT MR. BROOKS NEVER

|
MR. BROOKS FURTHER TESTIFIED THAT HE, AS CONTAINED IN.

PARAGRAPH 15, REPORTS THAT HE PICKED UP DRUGS ON AT LEAST FIVE

OCCASIONS FROM MR. MILLINGTON AND RACHELLE EDMOND.

TESTIFIED THAT IT WAS ONLY ONCE THAT HE PICKED UP

MAY HAVE BEEN AT THE HOUSE MORE THAN ONCE, BUT HE

TESTIFIED ABOUT PICKING UP MONEY ON ONE OCCASION.

MR. BROOKS

MONEY, AND HE

ONLY

TURNING TO PARAGRAPH 16, WE WOULD DISPUTE THE

CONCLUSION THAT THE LOCATION AT 407 M STREET WAS THE PRINCIPAL

PRINCIPAL PLACE FOR THE STORAGE OF DRUGS.

THE USE OF THE PHRASE “PRINCIPAL PLACE"

‘PLACE FOR THE STORAGE OF DRUGS AND THAT IT CONFLICTS WITH WHAT

MR. BROOKS HAS BEEN TESTIFYING AS TO HIS APARTMENT BEING THE

TS AMBIGUOUS,

| AND THAT IS AN IMPROPER CONCLUSION, AND WE WOULD DISPUTE THAT.

TO THE EXTENT THAT THERE ARE EXTENSIVE ALLEGATIONS

REGARDING SALES AND DISTRIBUTION OUT OF 407 M STREET, OUR

REVIEW OF THE RECORD IS NOT SUFFICIENTLY COMPLETE

ADDRESS SPECIFICS ON THAT.

IN ORDER TO

GOING TO PARAGRAPHS 18 THROUGH 23, WE WOULD ADOPT

THOSE OBJECTIONS AND ARGUMENTS ON BEHALF OF THE CO-DEFENDANTS

TO THE EXTENT THAT THEY MAY BE MATERIAL TO THIS.

AGAIN, OUR

|
ajh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

19

REVIEW OF THE RECORD HAS NOT BEEN ADEQUATE TO ADDRESS SPECIFIC

POINTS GIVEN THE TIME CONSTRAINTS AND THE EXTENT AND THE SIZE
OF THE RECORD.

TO THE EXTENT THAT WE BELIEVE THESE PARAGRAPHS ARE
BASED ON INFORMATION THAT WAS SUPPLIED TO THE PROBATION OFFICE
BASED ON THE TRIALS THAT TOOK PLACE FOR THE SECOND GROUP OF
DEFENDANTS AS WELL AS THE SECOND TRIAL FOR COLUMBUS DANIELS, WE
WOULD OBJECT TO ANY INFORMATION FROM THOSE PROCEEDINGS BEING
USED TO RESOLVE FACTUAL DISPUTES BECAUSE WE WERE NOT PRESENT
AND HAVE NO OPPORTUNITY TO CHALLENGE THAT EVIDENCE AS IT WAS

PRESENTED IN COURT.

 

|
| THE COURT: IT HAS BEEN BEFORE YOU FOR MONTHS, SINCE

|
_ FEBRUARY OF 1990, THOUGH, HAS IT NOT?

MR. ELLENBOGEN: WE HAVE NOT HAD AN OPPORTUNITY TO
REVIEW THOSE TRANSCRIPTS, AND WE WERE NOT PRESENT TO CHALLENGE

THE TESTIMONY, YOUR HONOR.

1 THE COURT: WHAT WERE YOU DOING THROUGH THE TRIAL

‘

ONE, TRIAL TWO, AND THE MURDER TRIAL OF COLUMBUS DANIELS, WHEN
YOU WERE SITTING IN THE COURTROOM?

MR. ELLENBOGEN: I WAS OBSERVING SOME OF THE
PROCEEDINGS, YOUR HONOR, A VERY SMALL PORTION OF THOSE
PROCEEDINGS, YOUR HONOR.

THE COURT: YOU WERE HERE REGULARLY.

MR. ELLENBOGEN: FOR A LITTLE BIT ON A DAY.

THE COURT: REGULARLY DURING MOST OF THE PROCEEDINGS,

 

|
i

|

1
{
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

WERE YOU NOT?

MR. ELLENBOGEN: NOT FOR ANY OF THE PROCEEDINGS IN
TRIAL TWO, YOUR HONOR.

THE COURT: MY STATEMENT IS YOU WERE HERE REGULARLY
BECAUSE THE COURT OBSERVED YOU THROUGHOUT ALL THREE TRIALS.

MR. ELLENBOGEN: YOUR HONOR, I WAS NEVER HERE DURING

|} ANY OF THE PROCEEDINGS IN TRIAL TWO IN WHICH TESTIMONY WAS

BEING OFFERED. JI WOULD STOP IN WHEN I WAS IN THE COURTHOUSE TO

|OBSERVE SOME OF THE PROCEEDINGS DURING THE FIRST TRIAL.

I WASN'T PAYING ATTENTION. JI WASN'T REPRESENTING MR.

“EDMOND. I WAS WATCHING TO OBSERVE HOW IT WAS BEING CONDUCTED

 

 

AND THE MANNER IN WHICH IT WAS PROCEEDING BECAUSE I HAD NOT Han
AN OPPORTUNITY TO OBSERVE THE COURT HANDLING SUCH A GARGANTUAN
TASK IN THE MASTERFUL WAY THAT IT DID.

THE COURT: YOU ALSO PARTICIPATED IN SOME OF THE
PROCEEDINGS IN TRIAL ONE, DID YOU NOT, AS A LAWYER?

MR. ELLENBOGEN: ONLY TO THE EXTENT THAT IT INVOLVED
TRYING TO PROTECT THE INTERESTS OF INNOCENT THIRD PARTIES WHOSE

NAMES WERE GOING TO BE DISCLOSED ON TAPE RECORDED PROCEEDINGS,

; AND NONE OF THE INFORMATION ON THOSE TAPE RECORDED

CONVERSATIONS IS MATERIAL TO THESE PROCEEDINGS.

THE COURT: YOU ALSO PARTICIPATED IN OBSERVING THE
PRETRIAL PROCEEDINGS BEFORE THE MAGISTRATE AND THIS COURT, DID
YOU NOT?

MR. ELLENBOGEN: I WAS NOT PRESENT FOR ANY OF THE
ajh

1 |} PRETRIAL PROCEEDINGS BEFORE THE MAGISTRATE OR BEFORE THIS

2 || couRT.
3 1 THE COURT: PROCEED.
4 MR. ELLENBOGEN: SECONDLY, YOUR HONOR, SIMPLY BECAUSE

5 || I CHOOSE TO EXERCISE MY RIGHT AS A CITIZEN TO OBSERVE PUBLIC

6 |} PROCEEDINGS, I DON'T BELIEVE THAT THE COURT CAN HOLD ME TO THE
7 || STANDARDS OF AN ATTORNEY FOR THINGS THAT I MIGHT HAVE OBSERVED
8 || WHICH I HAD NO REASON TO PAY ATTENTION TO OR BOTHER TO

9 || REMEMBER.

10 TO THE EXTENT THAT THERE WERE RATHER UNUSUAL

11 || PROCEEDINGS GOING ON, WITH THE COURT WANTING TO CONDUCT A

12 || SECRET TRIAL, WITH AN ANONYMOUS JURY, WITH BLINDERS UP, I FOUND
13 || THAT TO BE OF INTEREST BOTH AS AN ATTORNEY AND AS A CITIZEN.

14 THE COURT: ARE YOU SURE YOU WANT TO SAY THAT, "THE

 

15 || COURT WANTING TO CONDUCT A SECRET TRIAL?"

 

16 | MR. ELLENBOGEN: THE EFFORTS OF THE GOVERNMENT TO

17 || CONDUCT A TRIAL IN WHICH --

18 THE COURT: YOU SAID, "THE COURT WANTING TO CONDUCT A
|

19 | SECRET TRIAL." DO YOU WANT TO LET THAT STAND?
.

20 |. MR. ELLENBOGEN: STRIKE THE WORD "WANTING"
21 ENTERTAINING THE GOVERNMENT'S EFFORTS TO CLOSE OFF THE TRIAL;

22 ‘AND AT ONE POINT, YOUR HONOR, THE TRIAL WAS CLOSED.
|
23 |, THE COURT: NO, THAT IS INCORRECT. THERE WAS NOT ONE

24 | SECOND THAT IT WAS EVER CLOSED TO ANY MEMBER OF THE PUBLIC.

25 THAT TS INCORRECT, MR. ELLENBOGEN. YOU KNOW IT. YOUR CLIENT

 
ajh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

j
i

 

it

a
u
H
:
a
by
a
ae
<i
i

i|

KNOWS IT.

MR. ELLENBOGEN: YOUR HONOR, I AM NOT HERE TO GET

INTO A FIGHT AS TO EVERYTHING THAT HAPPENED OVER THE COURSE OF

THE THREE AND A HALF MONTH TRIAL.

THE COURT:

I KNOW YOU ARE NOT, AND I APPRECIATE

THAT, BUT I AM NOT GOING TO LET YOU MAKE A STATEMENT THAT IS

INCORRECT. THAT IS ALL.

MR. ELLENBOGEN: WE WILL LET THE RECORD SPEAK FOR

ITSELF.

THE COURT:

PROCEED.

MR. ELLENBOGEN: TURNING TO PARAGRAPH 23(a), THAT IS

THE PARAGRAPH THAT DEALS WITH THE QUANTITY OF DRUGS THAT WERE

DISTRIBUTED.

THE COURT:

YES, SIR.

MR. ELLENBOGEN: AGAIN, WE WOULD RAISE THE SAME

OBJECTIONS WE RAISED TO THE QUANTITY OF DRUGS WHICH ARE BASED

SOLELY ON THE TESTIMONY OF ROYAL BROOKS, AS NOT PROVIDING A

RELIABLE BASIS FOR THE COURT TO ADOPT THOSE CONCLUSIONS.

SECONDLY, WE WOULD OBJECT TO THE DOUBLE COUNTING OF

THE COURT:

HOW MUCH WAS IT?

SOME OF THE DRUGS INSOFAR AS IT APPEARS THAT THE 50 THAT WERE
|

| BROUGHT BY CHILDRESS TO THE DAYS INN IS ALSO WHERE ‘THE 14

, KILOGRAMS CAME FROM. TO THE EXTENT THAT IS DOUBLE COUNTED, WE

| WOULD OBJECT TO THE NUMBER INCLUDING THE 14.

LEAVING OUT THE ALLEGED DOUBLE COUNTING,

i
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

MR. ELLENBOGEN: THAT TAKES IT DOWN TO 157, YOUR
HONOR.
THE COURT: 157 KILOGRAMS?

MR. ELLENBOGEN: EXCLUDING THE DOUBLE COUNTING.

i

|

HOWEVER, YOUR HONOR, WE FEEL THAT THE INFORMATION REGARDING THE’
16 KILOGRAMS, THAT CAN'T BE DISPUTED. THAT WAS SEIZED. THE
ONE KILOGRAM FROM RONALD MORGAN WAS SEIZED. AS A SIDE NOTE,
YOUR HONOR, WE WOULD OBJECT TO THE CHARACTERIZATION OF RONALD
MORGAN AS A CO-CONSPIRATOR.

THE COURT: WELL, HE WAS, WASN'T HE?

MR. ELLENBOGEN: THE COURT GRANTED HIS MOTION FOR A
JUDGMENT OF ACQUITTAL. HE WAS NOT FOUND TO BE A CO-
CONSPIRATOR.

THE COURT: THAT DOESN'T HAVE ANYTHING TO DO WITH
SENTENCING, MR. ELLENBOGEN, IF THE COURT CHOOSES TO RELY ON THE
EVIDENCE. GO AHEAD.

MR. ELLENBOGEN: AS TO THE 90 KILOGRAMS OF COCAINE BY
COLUMBUS DANIELS, THERE IS NOTHING IN THE RECORD CORROBORATING
THAT THAT, IN FACT, WAS DRUGS. THAT IS BASED SOLELY ON THE
TESTIMONY OF ROYAL BROOKS.

WE WOULD RELY ON THE SAME OBJECTIONS WE PREVIOUSLY '
NOTED TO MR. BROOKS! RELIABILITY, THE LACK OF CORROBORATION,
AND THE EASE WITH WHICH IT IS THAT SOMEONE CAN COME IN AND SAY
THAT THERE WAS THIS QUANTITY OF DRUGS THAT WERE INVOLVED. WE

WOULD ADOPT THOSE OBJECTIONS.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

:
i
i
,
}
i

 

a

i
i
{

WE WOULD ALSO MOVE TO ADOPT THE OBJECTIONS PRESENTED

ON BEHALF OF THE CO-DEFENDANTS, AS WELL AS REITERATE OUR

OBJECTION TO THE 311(e) FAILURE TO HOLD A JOINT HEARING SO THAT
I

:

| THERE COULD BE CONSISTENT RESOLUTIONS OF FACTUAL DISPUTES.

|

|

 

IN PARAGRAPH 24 --

THE COURT: YOU DON'T BELIEVE IN INDIVIDUALIZED

SENTENCING, I TAKE IT.

MR. ELLENBOGEN: I BELIEVE IN INDIVIDUALIZED

SENTENCING, YOUR HONOR, BUT I THINK IN A SITUATION LIKE THIS,

WHERE YOU HAVE GOT A MULTIPLE-DEFENDANT CASE AND THE RULES

ALLOW FOR JOINT HEARINGS ON THE PRE-SENTENCE REPORT SO THAT THE

COURT CAN MAKE CONSISTENT FACTUAL FINDINGS, THAT DOES NOT, WE

WOULD SUBMIT, INTERFERE WITH THE RIGHT TO INDIVIDUALIZED

SENTENCING.

IF I COULD NOTE FOR THE COURT, THE SUPREME COURT HAS

| CAPITAL CASES.

THE COURT: THUS FAR, CORRECT?

ONLY HELD THAT YOU ARE ENTITLED TO INDIVIDUALIZED SENTENCING IN

MR. ELLENBOGEN: HOPEFULLY, THAT WILL CHANGE IN THR

FUTURE.

AS TO PARAGRAPH 24, WE WOULD JOIN IN THE OTHER

| OBJECTIONS OF CO-DEFENDANTS AS PRESENTED, AND WE WOULD OBJECT

TO THE INCONSISTENT CHARACTERIZATION OF MR. BROOKS AND MS.

ZANVILLE INSOFAR, AS BASED ON THEIR TESTIMONY, THIS

ORGANIZATION COULD NOT FUNCTION WITHOUT THEM AND,

IF ANYTHING,
ajh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

THEY ARE JUST AS CULPABLE AND RESPONSIBLE FOR THIS AS THE

DEFENDANTS WHO WERE ON TRIAL AND WERE CONVICTED, AND THAT WE
SUBMIT THAT THE PROBATION OFFICE HAS CHARACTERIZED THEIR ROLES
IN A WAY TO JUSTIFY AND SUPPORT AND TO BOLSTER THE GOVERNMENT'S

DEPARTURE MOTIONS AND TO MINIMIZE THEIR ROLE IN THE OFFENSE.

HOWEVER, THEIR ROLE WAS SIGNIFICANT, YOUR HONOR, AND |

THIS ORGANIZATION PROBABLY COULD NOT HAVE FUNCTIONED WITHOUT
THEM.

TO PARAGRAPH 25, YOUR HONOR, WE WOULD OBJECT TO THE
ENTIRE PARAGRAPH SINCE THESE ARE DE NOVO PROCEEDINGS. MR.
EDMOND WAS NEVER INTERVIEWED REGARDING HIS VERSION; AND IN FACT

ON MY RECOMMENDATION, I ADVISED HIM NOT TO CONSULT WITH THE

 

PROBATION OFFICE REGARDING HIS VERSION, CONSIDERING THAT HE HAS!

GOT FIFTH AMENDMENT RIGHTS THAT WOULD BE IMPLICATED FOR
UPCOMING TRIALS.

THE COURT: I TAKE IT PARAGRAPH 25 ON PAGE 11,
STATING THAT MR. EDMOND DENIES ANY INVOLVEMENT IN THE
DISTRIBUTION OF ILLICIT DRUGS OR ASSETS, AND SAYS THAT HE WAS
RATLROADED, THAT HE FEELS THE GOVERNMENT DOES NOT HAVE ANY
EVIDENCE CONNECTING HIM WITH THE DISTRIBUTION OF DRUGS, NOR DO

THEY HAVE ANY EVIDENCE INDICATING THAT HE HAD ANY MONEY WHICH

 

;WAS PROCEEDS FROM THE SALE OF ILLICIT DRUGS, AND ASSERTED THAT

'HIS INCOME FROM GAMBLING IN WHICH HE EARNED AS MUCH AS $30,000

PER DAY, I GATHER THAT CAME FROM HIS COUNSEL, JUST LIKE

YOURSELF, WHO ADVISED HIM NOT TO SPEAK.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

NOW, WHEN THE DAY COMES THAT THE MANDATE OF CONGRESS
CAN'T BE OBEYED, NAMELY, THE PROBATION OFFICE CANNOT ACCEPT THE
WORD OR ALLOCUTION OF COUNSEL IN THE PREPARATION OF PRE~
SENTENCE INVESTIGATION REPORT CONCERNING A FLAT-OUT DENIAL BY
THE DEFENDANT OF WHAT HE OR SHE DID OR DID NOT DO, THEN WE ARE
IN FOR BAD TIMES.

I THINK ALL OF US IN THE SYSTEM HAVE A RIGHT TO RELY
ON THE INTEGRITY AND TRUTHFULNESS OF COUNSEL WHO PARTICIPATE ON
BEHALF OF A PARTY, WHETHER IT BE DEFENDANT OR THE GOVERNMENT.

THIS DOESN'T HARM YOUR CLIENT, DOES IT?

MR. ELLENBOGEN: TO THE EXTENT THAT --

THE COURT: DOES IT HARM YOUR CLIENT, OR DOES HE WANT
TO ADMIT THAT THIS STATEMENT IS INCORRECT, THAT HE DIDN'T HAVE

AN INCOME OF $30,000 PER DAY FROM GAMBLING?

 

MR. ELLENBOGEN: TO THE EXTENT THAT WITNESSES WERE

| PRESENTED THAT HE HAS WON UP TO, IF NOT MORE THAN THAT, FROM
“GAMBLING ON PRIOR OCCASIONS, THAT IS PART OF THE RECORD AND THE
“courT HEARD THAT TESTIMONY.

HOWEVER, TO THE EXTENT THAT MR. EDMOND DID NOT

TESTIFY, AND TO THE EXTENT THAT HE HAS UPCOMING CHARGES WHICH

MAY OR MAY NOT GO TO TRIAL

1
i

 

(
i
i
I
i

YOUR POINT. I JUST REALLY DON'T, MR. ELLENBOGEN.

il

\ MR. ELLENBOGEN: WE WOULD LIKE IT TO REFLECT THAT MR.

| EDMOND DECLINED TO DISCUSS THE FACTS BASED ON HIS FIFTH

[

THE COURT: THIS IS ALL A DENIAL. I DON'T UNDERSTAND:
ajh

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

AMENDMENT RIGHTS AND ON THE ADVICE OF COUNSEL.
PARAGRAPH 26, DEALING WITH THE OBSTRUCTION OF |

JUSTICE, YOUR HONOR, THE GOVERNMENT HAS NOT PRESENTED ANYTHING

NEW OR DIFFERENT THAN WHAT WAS PREVIOUSLY PRESENTED WHEN THIS

COURT REJECTED THESE ARGUMENTS AS INSUFFICIENT TO SUPPORT AN

ADJUSTMENT FOR OBSTRUCTION OF JUSTICE.

ABSENT ANY NEW EVIDENCE OR ANY ADDITIONAL
ALLEGATIONS, WE ARE NOT IN A POSITION TO -- WE WILL TAKE A
POSITION TO DISPUTE NEW AND ADDITIONAL ALLEGATIONS; BUT ABSENT
THOSE ALLEGATIONS, WE WOULD ASK THE COURT TO ADOPT THE SAME
RULING IT DID AT THE FIRST SENTENCING, DENYING AN ADJUSTMENT
FOR THE OBSTRUCTION OF JUSTICE.

TURNING TO THE GUIDELINES, YOUR HONOR, TO THE EXTENT
WE HAVE MADE REPRESENTATIONS AS PERTAINING TO THE GUIDELINES
REGARDING THE QUANTITY OF DRUGS AS CONTAINED IN THE PRE-

SENTENCE REPORT, WE DON'T OBJECT TO THE GROUPING AS CONTAINED

IN PARAGRAPH 28.

HOWEVER, YOUR HONOR, WE WOULD DISPUTE THAT COUNT ONE
CARRIES A MANDATORY LIFE SENTENCE INSOFAR AS -- ALTHOUGH THAT
IS WHAT THE STATUTE SAYS -- THE JURY NEVER MADE A SPECIFIC
DETERMINATION AS TO THE QUANTITIES OF DRUGS SPECIFIED IN THE

STATUTE TO TRIGGER THE IMPOSITION OF A LIFE SENTENCE.

 

THE COURT DID HAVE SPECIFIC JURY FINDINGS AS TO

i

‘PREDICATE OFFENSES, AS TO THE ROLES, AND AS TO THE NUMBER OF

 

|
| PEOPLE SUPERVISED, BUT THE ABSENCE ON THAT OTHER CRUCIAL
i
|
|
ajh

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

28

ELEMENT WE WOULD SUBMIT RAISES SOME DOUBT AS TO WHETHER OR NOT
THAT IS WHAT THE JURY FOUND, AND ABSENT SUCH A FINDING BY THE
JURY, WE SUBMIT THAT THE MANDATORY LIFE SENTENCE CANNOT BE
IMPOSED, AND WE WOULD ASK THE COURT TO IMPOSE THE LESSER
SENTENCE FOR THE OFFENSE UNDER SUBSECTION (a) OF THE STATUTE.

NOW, ON PARAGRAPH 29, YOUR HONOR, WE DON'T DISPUTE OR
TAKE ISSUE WITH THE PROBATION OFFICE FINDING THE BASE OFFENSE
LEVEL IN THIS CASE TO BE 36. WHAT WE DO OBJECT TO IS THE WAY
IN WHICH THE PROBATION OFFICE GETS TO LEVEL 36.

NOW, WE FILED PLEADINGS ON THAT, AND ESSENTIALLY,
YOUR HONOR, THE ARGUMENT IS THIS. IN THIS CASE, THE GOVERNMENT:
IS TREATING THE DISTRIBUTION OF DRUGS AS THE OBJECT OF THE |
CONSPIRACY AND USING THAT AS THE BASIS FOR ARRIVING AT THE BASE
LEVEL OFFENSE OF 36.

IT IS OUR POSITION THAT IN THIS CASE, THAT THAT IS AN
INCORRECT APPLICATION. OUR POSITION IS THAT THE TRUE OBJECT OF
THE CONSPIRACY AS PRESENTED DURING TRIAL, FROM THE PRELIMINARY
HEARING THROUGH THE GOVERNMENT'S CLOSING ARGUMENT, IS THAT THIS
WAS AN ORGANIZATION THAT WAS ATTEMPTING TO DEVELOP THE LARGEST
DRUG DISTRIBUTING NETWORK IN THE CITY.

NOW, WHETHER THAT CHARACTERIZATION IS ACCURATE OR
NOT, THE POINT IS THAT THE GOVERNMENT HAS PROSECUTED AND
PRESENTED THIS CASE ENTIRELY ON A THEORY, NOT THAT THIS WAS A

ONE-TIME OPERATION WHERE THEY WERE SEEKING TO IMPORT A LARGE

QUANTITY OF DRUGS, BUT THAT THIS WAS ACTUALLY AN ENTERPRISE.
ajh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

I BELIEVE THE CHARACTERIZATION FROM THE OPENING
STATEMENT WAS THIS WAS A BUSINESS, BUT IT WAS AN ILLEGITIMATE
BUSINESS.

THE COURT IS WELL AWARE THAT THE INDICTMENT DOES NOT
GOVERN THE WAY IN WHICH THE GUIDELINES ARE APPLIED, BUT IT IS
THE FACTS; AND THE FACTS, AS PRESENTED AND AS ARGUED FOR THE
GOVERNMENT'S THEORY, IS THAT THE CONTINUING CRIMINAL ENTERPRISE |
WAS THE OBJECTIVE OF THIS ORGANIZATION.

THE CONTINUING CRIMINAL ENTERPRISE GUIDELINE FOR THIS
OFFENSE WHICH WAS IN EFFECT AT THE TIME OF THIS OFFENSE
PROVIDES A SINGLE BASE LEVEL OFFENSE FOR A CONTINUING CRIMINAL
ENTERPRISE OF 36.

THAT BASE OFFENSE LEVEL IS ONE THAT IS NOT GEARED TO

THE QUANTITY OF DRUGS AS ARTICULATED IN THE DRUG QUANTITY TABLE

OF 2D1.1. IN FACT, THE CONTINUING CRIMINAL ENTERPRISE

GUIDELINE HAS NEVER BEEN GEARED TO THAT TABLE EXCEPT AS IT IS
WRITTEN TODAY, AN AMENDMENT TO THE GUIDELINE THAT WENT INTO
EFFECT HALFWAY THROUGH THIS TRIAL, WHICH NOW GEARS IT TO THR |
DRUG QUANTITY TABLE. |
50 TO THE EXTENT THAT THE PROBATION OFFICE IS USING A
GUIDELINE FOR AN OFFENSE FOR WHICH MR. EDMOND WAS NEVER CHARGED.
OR CONVICTED, NAMELY, THE DISTRIBUTION OR POSSESSION WITH
INTENT TO DISTRIBUTE DRUGS -- HE WAS NEVER CHARGED WITH THOSE

OFFENSES -~ THE CONSPIRACY GUIDELINE WHICH SAYS YOU GO TO THE

GUIDELINE FOR THE OFFENSE WHICH WAS THE OBJECTIVE OF THE
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

 

CONSPIRACY, WHETHER IT WAS COMPLETED, THEN THE TRUE OBJECT OF
THE CONSPIRACY WAS THE CONTINUING CRIMINAL ENTERPRISE AND
NOT ~- THE DISTRIBUTION OF DRUGS MAY HAVE BEEN THE MANNER IN
WHICH THIS ENTERPRISE WAS CONDUCTED, BUT THE OBJECT OF THE
CONSPIRACY WAS THE ENTERPRISE.

THEREFORE, THE 36 SHOULD BE THE BASE LEVEL OFFENSE
FOR BOTH THE C.C.E. AND FOR THE CONSPIRACY ON THE C.C.E.,
BECAUSE THERE HAS NEVER BEEN A SPECIFIC FINDING BY THE JURY

THAT THERE WAS 150 KILOGRAMS OF COCAINE AND BECAUSE MR. EDMOND

WAS CHARGED IN THE CONJUNCTIVE IN THIS CASE, 1 1/2 KILOGRAMS OF |

/ CRACK COCAINE.

AT THE SAME TIME, THAT SHOULD BE THE OFFENSE FOR THE
CONSPIRACY SINCE THE C.C.E. IS THE TRUE OBJECT OF THE
CONSPIRACY.

SECONDLY, THE CONTINUING CRIMINAL ENTERPRISE
GUIDELINES DO NOT PROVIDE FOR ENHANCEMENTS FOR ROLE IN THE |
OFFENSE -- THOSE HAVE ALWAYS BEEN EXCLUDED FROM THAT -- NOR
DOES THE C.C.E. PROVIDE FOR AN ENHANCEMENT FOR THE ROLE OF
WEAPONS.

NOW, YOUR HONOR, THIS MIGHT HAVE BEEN AN OVERSIGHT IN,

|THE SENTENCING COMMISSION, AND IT MIGHT HAVE BEEN AN OVERSIGHT

IN THE WAY THE GUIDELINES WERE WRITTEN, BUT THOSE WERE THE
GUIDELINES THAT WERE IN EFFECT AT THE TIME THIS CASE WAS
INDICTED AND AT THE TIME THIS CASE WAS TRIED.

THOSE DEFICIENCIES MAY HAVE BEEN CLEARED UP AND MAY
ajh

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

 

i
|
i!

 

:
i

[

un,
HAVE BEEN STRAIGHTENED UP, AND THE INCONSISTENCIES MAY HAVE
BEEN RESOLVED BY THE SENTENCING COMMISSION IN THE WAY IN WHICH
THE GUIDELINES ARE CURRENTLY WRITTEN; BUT WHEN LOOKING AT THE
GUIDELINES AS THEY WERE WRITTEN AT THAT TIME --

THE COURT: 1988.

MR. ELLENBOGEN: -- AND AS THEY WERE IN EFFECT AT
THAT TIME, WE WOULD SUBMIT THAT OUR POSITION IS THE LOGICAL
APPLICATION IN RELIANCE ON THE GUIDELINES.

ADDITIONALLY, YOUR HONOR, THE COURT IS INVESTED WITH
DISCRETION, AND THE COURT DOES HAVE WITHIN ITS POWER TO MAKE
VARIOUS RULINGS IN THE RELIANCE ON THE GUIDELINES AND ON THEIR
APPLICATION TO A PARTICULAR CASE, AND WE ARE ASKING THE COURT |
TO DRAW UPON THIS COURT'S OWN ARTICULATED HISTORY AND TRADITION
OF EXERCISING COMPASSION AND MERCY.

YOUR HONOR, THAT IS ONE OF THE FEW THEMES IN THIS

‘

CASE WHICH HAS NOT REALLY BEEN GIVEN THAT MUCH ATTENTION, BUT |

|
THROUGHOUT THIS TRIAL YOU HAVE MADE NUMEROUS REFERENCES AND
REITERATED TO ALMOST EVERY DEFENDANT THE COURT'S TRADITION AS A
COMPASSIONATE, FEARING, GOD-FEARING HUMANITARIAN, ONE WHO MUST
ADOPT AND IMPLEMENT SOME OF THE HARSHER PROVISIONS OF THE LAW,
BUT ALSO A TRADITION AND A HISTORY THAT THE COURT HAS FOR
TREATING EVERYONE WHO COMES BEFORE THIS COURT AS A HUMAN BEING,
AS AN INDIVIDUAL.

SO WE ARE ASKING THE COURT TO DRAW UPON ITS HISTORY

AND ITS TRADITION IN EXERCISING THAT DISCRETION WHICH CONGRESS
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

32.
HAS VESTED IN THIS COURT AND TO APPLY THE GUIDELINES IN THE

MANNER WE HAVE SUGGESTED AND IN THE MANNER WE ARE ASKING THE

COURT TO DO SO TODAY.

WE WOULD ALSO OBJECT TO THE TWO-POINT INCREASE FOR

THE ADJUSTMENT FOR AN OBSTRUCTION OF JUSTICE. WE WOULD SUBMIT

THAT THE BASE OFFENSE LEVEL IN THIS CASE SHOULD BE 36, WHICH IS

NOT OTHERWISE ADJUSTED, NOT BECAUSE OF ANY BASIS FOR DEPARTURE,
BUT BECAUSE THE GUIDELINES HAPPEN TO WORK THIS WAY IN THIS
CASE.

I WILL BE THE FIRST TO ADMIT THAT GIVEN THE NOVELTY
OF THE GUIDELINES AND THE INFREQUENCY WITH WHICH THE OFFENSES
IN THIS CASE HAVE BEEN INTERPRETED PURSUANT TO THE GUIDELINES,
THAT THE COURT IS BEING ASKED TO TAKE AN APPROACH WHICH MAY
HAVE BEEN PRESENTED BUT HAS NOT BEEN PREVIOUSLY RULED ON, BUT
WE KNOW THAT THIS COURT HAS A HISTORY AND THE COURAGE FOR DOING)
THE RIGHT THING, AND WE WOULD ASK THE COURT TO DO THAT.

UNLESS THE COURT HAS SPECIFIC QUESTIONS REGARDING
ANYTHING I HAVE SAID, THAT CONCLUDES OUR COMMENTS ON THE PRE-
SENTENCE REPORT.

THE COURT: JUST A MOMENT.

[PAUSE. ]
THE COURT: IT SEEMS TO THE COURT -- AND I HAVE JUST
BEEN READING AND CHECKING -- THAT ALMOST EVERYTHING YOU HAVE

SAID THIS MORNING, IF NOT ENTIRELY, WAS PUT BY YOU ON BEHALF OF

MR. EDMOND TO THE COURT IN YOUR PLEADING WHICH YOU APPARENTLY

|

I
|
1
ajh

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

PUT IN THE MAIL ON AUGUST 28TH OF THIS YEAR AND WHICH WAS FILED.
IN THIS COURT ON THAT DATE. |

IS THAT ESSENTIALLY CORRECT OR ENTIRELY CORRECT?

MR. ELLENBOGEN: TO THE EXTENT THAT THEY REFLECT OUR |
POSITION ON RELIANCE -- !

THE COURT: IS IT CORRECT, EVERYTHING IN THIS |
DOCUMENT YOU PUT IN WRITING, IS THAT CORRECT? I HAVE NOT HEARD
ANYTHING THIS MORNING -- |

MR. ELLENBOGEN: THE ONLY ADDITIONAL ARGUMENT IN
SUPPORT OF IT, YOUR HONOR, IS THAT WHEN YOU LOOK AT THE
GROUPING GUIDELINES, THE GROUPING GUIDELINES SAY THAT YOU USE
THE MOST SERIOUS OFFENSE WHEN YOU HAVE OFFENSES THAT ARE :

|

GROUPED TOGETHER IN A MULTIPLE-COUNT CONVICTION.

THE COURT: WHAT IS YOUR OBJECTION ABOUT THE

GROUPING?

MR. ELLENBOGEN: THE GROUPING RELIES ON THE IMPROPER

GUIDELINE AS THE MOST SERIOUS OFFENSE. THE GROUPING
APPLICATION RELIES ON THE GUIDELINE FOR THE DISTRIBUTION AND
THE POSSESSION WITH THE INTENT TO DISTRIBUTE GUIDELINE AND
APPLICATION NOTES CONTAINED IN 2D1.1.

OUR ARGUMENT IS THAT THE GROUPING SHOULD RELY ON THE
C.C.E. BECAUSE IT IS THE C.C.E. WHICH IS THE MOST SERIOUS OF
ALL OF THESE COUNTS AND THAT THAT IS THE PROPER GUIDELINE THAT
SHOULD BE RELIED ON WHEN EMPLOYING THE GROUPING GUIDELINES.

THE COURT: ALL RIGHT, SIR. WHAT ELSE OTHER THAN
10

1l

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

tf

 

WHAT YOU

SAID TO ME IN WRITING IN LATE AUGUST?

MR. ELLENBOGEN: NOTHING UNLESS THE COURT HAS ANY

QUESTIONS.

PRESENTATION WILL BE BRIEF AND I MEAN LIKE THREE TO FOUR

MINUTES.

IMPOSING

WHAT YOU

FEW MORE

SENTENCE

REQUIRES

CRIMINAL

THE CONTINUING CRIMINAL ENTERPRISE WAS 300 TIMES OR MORE

GREATER THAN THE STATUTORY MINIMUM AND THAT THE DEFENDANT

THE COURT: THANK YOU VERY MUCH.

DOES MR. EDMOND WISH TO SAY ANYTHING TO THE COURT?

THE DEFENDANT: NO, SIR.

THE COURT: ALL RIGHT. MR. DOMINGUEZ.

MR. DOMINGUEZ: YOUR HONOR, THE GOVERNMENT'S

AFTERWARDS, WILL THE COURT TAKE A RECESS BEFORE

SENTENCE?

THE COURT: YES.

MR. DOMINGUEZ: THANK YOU, YOUR HONOR.

THE COURT: WHY, DO YOU WANT TO DO IT
ARE ASKING?

MR. DOMINGUEZ: NO, YOUR HONOR, I CAN
MINUTES.

THE GOVERNMENT'S POSITION IS THAT THE

IMPOSED BY THE COURT WAS CORRECT. THE

FOR CONVICTION OF A DRUG KINGPIN IN A CONTINUING

ENTERPRISE THAT SINCE THE AMOUNT OF DRUGS INVOLVED IN

i
PROPLE, THAT THE MANDATORY SENTENCE IS LIFE.

NOW? IS THAT

HANG ON FOR A

PREVIOUS

STATUTE

| THE DRUG KINGPIN OF THE ENTERPRISE INVOLVING FIVE OR MORF

WAS
ajh

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

rd
M4
w

YOU DON'T HAVE TO DO A GUIDELINE CALCULATION. I

JUST LIFE WITHOUT PAROLE.

OF THE CONSPIRACY, AND THE GOVERNMENT'S POSITION IS WE ARE NOT
GOING TO LET THEM GET AWAY WITH THAT KIND OF ASSUMPTION. THAT
IS TOTALLY WRONG.

THE CONSPIRACY TO DISTRIBUTE DRUGS [IS A PREDICATE
OFFENSE FOR THE CONTINUING CRIMINAL ENTERPRISE, NOT VICE VERSA,
AS THE DEFENSE ARGUED IN ITS PLEADINGS.

WE WOULD ASK THE COURT TO IMPOSE A SEPARATE SENTENCE
FOR THE CONSPIRACY EVEN AT THIS TIME, EVEN THOUGH LEGALLY IT
SHOULD MERGE WITH THE CONTINUING CRIMINAL ENTERPRISE. HOWEVER,
THE GOVERNMENT'S POSITION IS --

THE COURT: THAT IS NOT QUITE CORRECT, MR. DOMINGUEZ.

CHOOSES TO INDICT A DEFENDANT FOR CONTINUING CRIMINAL
ENTERPRISE, A CRIME OF THAT, THE CRIME OF CONSPIRACY IS A

LESSER INCLUDED OFFENSE.

LAND OTHERS IN OTHER CIRCUITS HAVE DONE THE SAME THING YOU DID,
NAMELY, CHARGE A C.C.E. COUNT AND THEN ALSO CHARGE
INDEPENDENTLY THE CRIME OF CONSPIRACY.

NOW, TWO APPELLATE COURTS AT LEAST, AS I RECALL, THE
SECOND AND FOURTH CIRCUITS, HAVE HELD THAT TF A CONVICTION FOR

THE CRIME OF CONTINUING CRIMINAL ENTERPRISE IS UPHELD, THEN If

 

THE DEFENSE HAS ARGUED THAT THE C.C.E. WAS THE OBJECT |

i
'

|

i
|

 

IT DOESN'T MERGE. THE CRIME OF CONSPIRACY, WHEN THE GOVERNMENT.

IN THIS DISTRICT, THE UNITED STATES ATTORNEY'S OFFICE:
ajh

10

11

12

13

14

15

16

17

18

19

20

2l

22

23

24

25

 

 

THOSE INSTANCES, THEY REMANDED THE INDEPENDENT SENTENCE FOR THE
CRIME OF CONSPIRACY FOR THE PURPOSE OF HAVING IT VACATED.

IF YOU WILL RECALL -- I GUESS YOU WEREN'T HERE -- BUT
IF YOU WILL LOOK AT THE JUDGMENT AND COMMITMENT AND IF YOU LOOK
AT THE TRANSCRIPT, YOU WILL FIND THIS COURT, TAKING COGNIZANCE
OF THOSE DECISIONS, SENTENCED MR. EDMOND TO LIFE ON THE
CONSPIRACY COUNT BUT SPECIFICALLY PROVIDED THAT IT WOULD BE
VACATED UPON THE AFFIRMANCE OF THE CONVICTION OF THE CRIME OF
CONTINUING CRIMINAL ENTERPRISE.

THAT DOES NOT MEAN THAT IT WAS NOT A UNITARY
INDEPENDENT SENTENCE FOR THE CRIME OF CONSPIRACY BECAUSE IT
STILL WAS AN INDEPENDENT SENTENCE. I WAS ONLY NOTIFYING THE
BUREAU OF PRISONS, THIS DEFENDANT, AND ANY OTHERS THAT MIGHT
HAVE AN INTEREST IN THE MATTER, OF WHAT THE COURT WOULD DO
BASED ON THE APPELLATE GUIDANCE WE HAD AT THAT TIME.

MR. DOMINGUEZ: THE GOVERNMENT DOES NOT DISPUTE
ANYTHING THE COURT HAS SAID ABOUT EXPLAINING THE C.C.E. AND THE
CONSPIRACY.

THE COURT: THEIR ARGUMENT WITH RESPECT TO THIS IS
CIRCULAR AT BEST. I DON'T MEAN TO BE CRITICAL, BUT IT 1S
CIRCULAR AND NOT LEGALLY SOUND.

MR. DOMINGUEZ: IN ADDITION, YOUR HONOR, THE
GUIDELINE RANGE, AS STATED IN THE REVISED PRE-SENTENCE REPORT,
IS 44 WHICH IS OFF THE CHART ON THE HIGH END. ANYTHING ABOVE

OFFENSE LEVEL 43 IS A MANDATORY LIFE WITHOUT PAROLE.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

25

 

 

EVEN A GUIDELINE RANGE OF 42 PROVIDES A SENTENCE OF
LIFE ALTHOUGH IT SAYS 360 TO LIFE. THE GOVERNMENT IS NOT GOING
TO STAND BEFORE THE COURT AND QUIBBLE OVER TWO POINTS.

UNLESS THE COURT HAS ANY OTHER QUESTIONS, WE WOULD
LIKE TO SIMPLY CONCLUDE IN OUR ALLOCUTION THAT THE DEFENDANT
SHOULD BE IMPRISONED FOR LIFE WITHOUT PAROLE IN ACCORDANCE WITH
THE STATUTE, AND THAT THIS MAN RAN THE LARGEST DRUG COCAINE
ENTERPRISE IN THE HISTORY OF THE DISTRICT OF COLUMBIA, AND HE
SHOULD BE SENTENCED ACCORDINGLY.

THE COURT: VERY WELL. THE COURT WILL NOW, TO
ACCOMMODATE YOU AND OTHERS, TAKE A SHORT RECESS.

(RECESS FROM 11:10 A.M. TO 11:56 A.M. ]

THE COURT: MR. DOMINGUEZ, MY COURTROOM CLERK OR
SOMEBODY ADVISED ME THAT YOU ARE NOT FEELING WELL, AND THE
COURT EXPRESSES ITS REGRET.

MR. ELLENBOGEN, DO YOU HAVE ANYTHING YOU WANT TO SAY
IN RESPONSE TO THE GOVERNMENT?

MR. ELLENBOGEN: THE ONLY THING IN RESPONSE TO WHAT
THE GOVERNMENT SAID, YOUR HONOR, IS SIMPLY THAT WE ARE NOT
ARGUING THAT THE CONSPIRACY IS THE OBJECT OF THE CONSPIRACY,
WHICH IS WHAT IT APPEARS -- I MAY HAVE WRITTEN DOWN WHAT THEY
SAID WRONG -- OUR ARGUMENT IS THAT THE C.C.E. IS THE TRUE
OBJECT OF WHAT THE CONSPIRACY IS.

THE COURT: ALL RIGHT.

MR. ELLENBOGEN: YOUR HONOR, I WOULD ALSO LIKE TO
10

11

12

13

14

15

16

17

18

19

20

22

23

24

25

 

 

MAKE ONE ADDITIONAL COMMENT THAT I OVERLOOKED WHEN I WENT OVER

MY NOTES, WHICH ADDRESSES THE FOUR-LEVEL ENHANCEMENT FOR ROLE
IN THE OFFENSE.

THE COURT: WITH RESPECT TO COUNT WHAT?

MR. ELLENBOGEN: IN RESPECT TO COUNT TWO.

THE COURT: THE CONSPIRACY CHARGE.

MR. ELLENBOGEN: WITH RESPECT TO THAT, ASIDE FROM OUR:

EARLIER ARGUMENTS THAT WE MADE WHICH WOULD PRECLUDE THE FOUR-~

LEVEL ENHANCEMENT BY VIRTUE OF THE C.C.E. GUIDELINES AND ITS

DICTATES, WE WOULD SUBMIT THAT A FOUR-LEVEL ENHANCEMENT FOR THE

CONSPIRACY WHEN THAT HAS BEEN INCORPORATED WITHIN THE OFFENSE
OF CONVICTION ON COUNT ONE WOULD AMOUNT TO A DOUBLE JEOPARDY
PROBLEM IN TERMS OF AN ENHANCED SENTENCE FOR HIS ROLE IN THE
OFFENSE.

THE COURT: THAT WAS IN YOUR PLEADINGS. THE COURT
UNDERSTANDS YOUR POSITION WITH RESPECT TO THAT.

MR. ELLENBOGEN: I WANTED TO MAKE SURE THAT IT WAS
ABUNDANTLY CLEAR IN THE RECORD THAT WE RATSE THAT ARGUMENT

ALSO.

i
|

 

‘

I

THE COURT: I HOPE I CAN ARTICULATE ALL THAT NEEDS TO)

BE SAID WITH RESPECT TO THIS MATTER AND PULL TOGETHER ALL OF

'

THE NOTES AND DOCUMENTS THE COURT HAS BEFORE IT WITH RESPECT TO,

THIS MATTER.
THIS DEFENDANT WAS FOUND GUILTY ON DECEMBER 6, 1989

OF THE CRIME OF CONTINUING CRIMINAL ENTERPRISE, OF THE CRIME

i

OF
ajh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

i

 

 

CONSPIRACY, UNLAWFUL EMPLOYMENT OF PERSONS UNDER 18 YEARS OF
AGE IN COUNT FIVE, INTERSTATE TRAVEL IN AID OF RACKETEERING IN

COUNT ELEVEN, UNLAWFUL USE OF A COMMUNICATIONS FACILITY IN

COUNTS FOURTEEN, FIFTEEN, SIXTEEN AND EIGHTEEN.

NOW, THE FOLLOWING DATES AND FACTS HAVE BEEN SUPPLIED
TO THE COURT BY THE PROBATION OFFICER DURING THE RECESS. IF
COUNSEL OR THE DEFENDANT OR THE GOVERNMENT QUARRELS WITH ANY oF
THESE, I WANT YOU TO TELL ME NOW.

THIS DEFENDANT WAS INTERVIEWED ON DECEMBER 1, 1990,
BY THE PROBATION OFFICER WHO WROTE THE PRE-SENTENCE
INVESTIGATION REPORT IN THE CELL BLOCK OF THIS COURTHOUSE IN
THE PRESENCE OF HIS COUNSEL. DECEMBER 11, 1989. THE INTERVIEW |
TOOK PLACE ON DECEMBER 11, 1989.

TO REPEAT, HE WAS FOUND GUILTY ON DECEMBER 6, 1989.
THE FIRST PRE-SENTENCE INVESTIGATION REPORT INTERVIEW TOOK
PLACE IN THAT CONNECTION IN THE CELL BLOCK OF THIS COURTHOUSE
BETWEEN THIS DEFENDANT AND THE AUTHOR OF THE REPORT ON DECEMBER
11, 1989.

I MIGHT ADD PARENTHETICALLY THAT WAS IN THE PRESENCE
OF A YOUNG WOMAN FROM THE WASHINGTON POST WHO WAS BROUGHT THERE
WITH THE ASSISTANCE OF PROFESSOR ROBERTSON, WHO WAS COUNSEL TO
MR. EDMOND.

ON JULY 24, 1990, THE INITIAL PRE-SENTENCE
INVESTIGATION REPORT NOW BEFORE THE COURT WAS DISCLOSED TO ALL

OF THE PARTIES AND THEIR COUNSEL. ON AUGUST 7, 1990, THE
ajh

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

GOVERNMENT FILED ITS OBJECTIONS.

ON AUGUST 27, 1990, A REVISED PRE-SENTENCE
INVESTIGATION REPORT WAS DISCLOSED TO ALL THE PARTIES, AND THAT
INCLUDED PARAGRAPH 23(a) ABOUT WHICH THERE HAS BEEN MUCH
DISCUSSION THIS MORNING, AND PARAGRAPH 23(a) CONTAINED MATERIAL
THAT THE GOVERNMENT REQUESTED IN ITS AUGUST 7, 1990 PLEADING OR

MEMORANDUM.

'
i

ON AUGUST 28, 1990, THIS DEFENDANT FILED HIS WRITTEN
OBJECTIONS WITH THE PROBATION OFFICE. ON SEPTEMBER 11, 1990,
THE PROBATION OFFICE SUBMITTED AN ADDENDUM TO THE PRE-SENTENCE
INVESTIGATION REPORT WHICH ADDRESSES THE DEFENDANT'S OBJECTIONS!
TO THE PRE-SENTENCE INVESTIGATION REPORT.

NOW, DOES ANYBODY HAVE ANY QUARREL WITH THIS
ARTICULATION OF THOSE DATES? MR. ELLENBOGEN.

MR. ELLENBOGEN: I WOULD JUST TAKE ISSUE WITH THE

CHARACTERIZATION OF DISCLOSURE, WHETHER OR NOT THE REPORTS WERE |

ACTUALLY DISCLOSED. ON TWO OCCASIONS, I CONTACTED MR.

MECZKOWSKI TO ATTEMPT TO SECURE A COPY OF THE SECOND REPORT.

I WAS ADVISED THAT MR. HUNT WAS NOT IN HIS OFFICE.
BECAUSE OF OBLIGATIONS IN COURT THE NEXT DAY, I WAS UNABLE To |
MAKE IT THERE BEFORE 4:00, AND IT WAS A FEW DAYS LATER THAT IT
WAS FINALLY MADE AVAILABLE TO ME.

THE COURT: WHAT DATE WAS THAT?

MR. ELLENBOGEN: JUST A SECOND. ‘THE 7TH OF SEPTEMBER

WAS WHEN I GOT A COPY OF THE REVISED PRE-SENTENCE REPORT, AND
ajh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

4]

IT WASN'T UNTIL THE MORNING OF THE 14TH THAT MR. EDMOND FIRST
HAD AN OPPORTUNITY TO REVIEW THAT WITH ME.

ON TOP OF THAT, YOUR HONOR, I WOULD NOTE THAT MR.
EDMOND WAS TRANSPORTED ALSO THAT AFTERNOON. SO WE ONLY HAD AN
OPPORTUNITY TO MEET TO GO OVER THAT FOR ABOUT AN HOUR, HOUR AND
A HALF.

THE COURT: WAS HE NOT BROUGHT BACK TO THE DISTRICT
OF COLUMBIA ON OR ABOUT AUGUST 1ST? WEREN'T YOU, MR. EDMOND,
BROUGHT BACK HERE ABOUT AUGUST 1ST?

THE DEFENDANT: NO, NOT THAT I CAN REMEMBER.

THE COURT: WHAT DOES THE RECORD SHOW? MY CLERK
ADVISES ME THAT I ISSUED AN ORDER DIRECTING THAT THE MARSHAL
SERVICE BRING ALL THE DEFENDANTS BACK BY AUGUST 15ST OF THIS
YEAR.

MR. ELLENBOGEN: THAT IS CORRECT.

THE DEFENDANT: I WAS HELD AT PETERSBURG. I WAS
THERE. I HAVE BEEN BACK SINCE APRIL, BUT I WAS JIN PETFRSRURC.

MR. ELLENBOGEN: MR. EDMOND HAS BEEN KEPT IN
PETERSBURG SINCE THE END OF APRIL.

THE DEFENDANT: I HAVE BEEN THERE SINCE APRIL IN
PETERSBURG. JI HAVEN'T BEEN NOWHERE IN THE CITY.

MR. ELLENBOGEN: AS FAR AS I AM AWARE, THIS WEEKEND
IS THE FIRST WEEKEND.

THE COURT: MR. ELLENBOGEN, LET ME READ OUR LOCAI,

RULE SINCE YOU HAVE REFERRED TO IT SO OFTEN.
ajh

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

i

LOCAL RULE 311 PROVIDES THAT THE PRE-SENTENCE REPORT |
SHALL BE DEEMED TO HAVE BEEN DISCLOSED (1) WHEN A COPY OF THE
REPORT IS PHYSICALLY DELIVERED, (2) ONE DAY AFTER THE REPORT'S

AVAILABILITY FOR INSPECTION IS ORALLY COMMUNICATED, OR (3)

THREE DAYS AFTER A COPY OF THE REPORT OR NOTICE OF ITS
AVAILABILITY IS MAILED.

!

SO THAT TAKES US BACK AT LEAST UNTIL AUGUST 27TH; AND

BY YOUR PLEADING, YOU HAVE BEEN IN THIS CASE ~- I DON'T HAVE rr!

BEFORE ME -- BUT I THINK YOU SAID SINCE YOUR APPOINTMENT ON
JULY 11, 1990. CORRECT?

MR. ELLENBOGEN: THAT IS WHEN YOU CALLED TO ASK ME TO.
ACCEPT THIS.

THE COURT: THAT IS CORRECT. THAT IS WHEN I
APPOINTED YOU, AND YOU ACCEPTED, RIGHT?

MR. ELLENBOGEN: THAT IS CORRECT, YOUR HONOR.

THE COURT: NOW, LET'S BACK UP A MOMENT. PARAGRAPH
23(a), THE COURT HAS DISCERNED, WHICH WAS INSERTED, AS I
MENTIONED EARLIER, AT THE BEHEST OF THE PLEADING OF THE UNITED
STATES GOVERNMENT, CONTAINS THE ONLY ESSENTIAL DIFFERENCE IN
THE CURRENT PRE-SENTENCE INVESTIGATION REPORT BEFORE THE COURT
AS AGAINST THE ORIGINAL ONE WHICH THE COURT RELIED UPON IN
SENTENCING MR. EDMOND IN THE EARLY PART OF 1990. THAT IS THE
ONLY DIFFERENCE.

PUTTING THAT OBJECTION ASIDE FOR THE MOMENT, THE

COURT SENT FOR THE JACKET, AND THE COURT RETURNED IT WITH A
10

ll

12

13

14

15

16

17

18

19

20 :

21

22

23

24

 

 

 

FILE STAMP OF FEBRUARY 13, 1990,

SIGNED BY MR. EDMOND ON THE

SAME DATE AND PROFESSOR JAMES W. ROBERTSON ON THE SAME DATE, IN

MR. ROBERTSON'S HANDWRITING AND IN MR. EDMOND'S HANDWRITING,

INDICATING THAT THERE ARE NO MATERIAL INACCURACIES IN

REPORT.

THAT

THE COURT HAS ALSO EXAMINED THE TRANSCRIPT OF THAT

PROCEEDING AS WELL AS THE PLEADING FILED IN THIS CASE BY

PROFESSOR ROBERTSON ON BEHALF OF MR. EDMOND. AND AFTER

A

COLLOQUY ON FEBRUARY 13, 1990, BEGINNING AT 10:00 A.M. THAT

DAY, I SAID TO MR. ROBERTSON,

"I TAKE IT YOUR POSITION IS THAT

AS A MATTER OF LAW, NOT AS A MATTER OF DISPUTED FACT, THAT

THERE ARE NO MATERIAL FACTUAL INACCURACIES IN THE REPORT, BUT

THAT YOU, BASED ON THE FACTS PRESENTED TO THE COURT TODAY,

ARGUE THAT THE TWO-LEVEL

INCREASE FOR THE GUN AND THE FOUR-

LEVEL INCREASE BECAUSE OF THE GROUPING OF THE VARIOUS OTHER

OFFENSES FOR WHICH MR.

ADMINISTRATOR,

|| FOR THAT.

SHOULD NOT OBTAIN.

QUESTIONS,

MOMENT.

"MR. ROBERTSON:

"THE COURT:

"MR. ROBERTSON:

EDMOND WAS CONVICTED -- "

THE ROLE, THE PRINCIPAL

SUPERVISOR, ORGANIZER ROLE, THE FOUR-LEV

EL BUMP

THE FOUR-LEVEL OFFENSE LEVEL INCREASE

NOT FACTUAL DISPUTES.

ALL RIGHT, JUDGE.

“THE COURT:

THEREFORE,

I UNDERSTAND THAT. THOSE ARE LEGAL

THAT BEING THE CASE,

IN ORDER

WELL, WE HAVE SOME FACTUAL -- JUST &
ajh

10

11

12

13

14

15

16

17

18

1S

20

21

22

23

24

25

 

70 ASSIST YOU AND MR. EDMOND, I AM GOING TO ASK THE CLERK TO
GIVE YOU THAT NEW FORM TO RE-EXECUTE BECAUSE FROM WHAT YOU
SUBMITTED, THERE IS NO FACTUAL DISPUTE."

THAT IS ON PAGES 24 AND 25 OF THE SENTENCING
PROCEEDING OF MR. EDMOND BEFORE THE COURT. THE LAST REFERENCE
WAS TO THE PLEADING PROFESSOR ROBERTSON FILED IN THE JACKET.

NOW, WITH RESPECT TO ANOTHER HOUSEKEEPING MATTER,
THERE IS A FILE-STAMPED DOCUMENT ENTITLED "DEFENDANT'S MOTION

FOR A CONTINUANCE," DATED SEPTEMBER 14, 1990, WHICH WAS LAST

FRIDAY, REPORTEDLY SIGNED BY A GREGORY B. ENGLISH OF THE FIRM
OF ENGLISH & SMITH OF ALEXANDRIA, VIRGINIA, REQUESTING THAT
THIS COURT CONTINUE THE SENTENCING DATE SCHEDULED FOR TODAY FoR|
A PERIOD OF 30 DAYS.

MR. ENGLISH SAYS, AND I QUOTE, "THERE ARE TWO REASONS |
FOR THIS REQUEST. FIRST, COUNSEL WAS RETAINED YESTERDAY AND
WILL NEED TIME TO EXAMINE THE VOLUMINOUS RECORD OF TRIAL IN
ORDER TO PROPERLY PREPARE FOR SENTENCING.

"SECOND, COUNSEL IS SCHEDULED TO BE AT THE FEDERAL
CORRECTIONAL INSTITUTION AT ASHLAND, KENTUCKY, ON THE 17TH AND
18TH OF SEPTEMBER FOR A PAROLE HEARING. SO HE IS NOT AVAILABLE |
AT THIS TIME."

SIMULTANEOUSLY, OR ON THE SAME DATE, MR. ENGLISH

FILED A PRAECIPE STATING AS FOLLOWS, AND I QUOTE, "ON SEPTEMBER |

13, 1990, THE UNDERSIGNED COUNSEL WAS RETAINED TO REPRESENT Tul

 

|| DEFENDANT AT SENTENCING. THIS REPRESENTATION DOES NOT INCLUDE
ajh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

THE APPEAL IN THIS CASE." WITH A CERTIFICATE OF SERVICE TO
WILLIAM O'MALLEY OF THE UNITED STATES ATTORNEY'S OFFICE.

NOW, THE RECORD SHOWS THAT THE UNITED STATES COURT OF
APPEALS FOR THIS CIRCUIT APPOINTED MR. ELLENBOGEN TO HANDLE MR. ;
EDMOND'S APPEAL AND THAT DANIEL ELLENBOGEN HAS TRIED CASES IN |
THIS COURT AND IS ON THE APPROVED LIST OF COUNSEL AUTHORIZED TO
REPRESENT INDIGENT DEFENDANTS IN THIS COURT.

BECAUSE MR. ELLENBOGEN IS FAMILIAR WITH THE TRIAL
RECORD IN THIS CASE BECAUSE OF HIS REPRESENTATION OF MR. EDMOND

ON APPEAL, THIS COURT APPOINTED MR. ELLENBOGEN TO REPRESENT MR. |

COURT HAS THE TRANSCRIPT ~~ THIS DEFENDANT TESTIFIED BEFORE |

EDMOND FOR THE PURPOSE OF HIS RE-SENTENCING.

ON MAY 2, 1990, BEGINNING AT 9:30 A.M. -- AND THE

MAGISTRATE PATRICK J. ATTRIDGE OF THIS COURT TO THE EFFECT THAT

HE WAS INDIGENT AND HAD NO FUNDS WITH WHICH TO HIRE AN

| ATTORNEY.

A TRANSCRIPT OF THAT HEARING BEFORE MAGISTRATE

ATTRIDGE IS A PART OF THE RECORD IN THIS CASE. AS A RESULT,

|THE COURT APPOINTED MR. PLATO CACHERIS, AND HE, ALONG WITH HTS

ASSOCIATE, MR. PHILIP INGLIMA, HAVE WORKED DILIGENTLY ON BEHALF '
OF MR. EDMOND, WERE AND ARE PREPARED TO PROCEED TO TRIAL ON MR.
EDMOND'S MURDER CASE, AND ALSO AGREED TO HANDLE THE OPPOSITION
TO THE GOVERNMENT'S APPEAL OF THIS COURT'S RULING ON JULY 10,
1990, WHEREIN THIS COURT HELD THAT MR. EDMOND COULD NOT BE

TRIED FOR FIRST DEGREE MURDER AND COULD ONLY BE TRIED FOR
ajh

10

ll

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

 

 

SECOND DEGREE MURDER FOR THE REASONS SET FORTH THEREIN.

NOW, AS I HAVE INDICATED, THIS COURT IS IN RECEIPT OF
MR. ENGLISH'S MOTION. AND FURTHER THE COURT IS CONFIDENT THAT
MR. DANIEL ELLENBOGEN HAS BEEN ACTING IN CONCERT WITH MR.
EDMOND'S CO-COUNSEL AND HAS BEEN WITNESSED IN THIS COURTROOM !
REGULARLY FROM THE TIME OF THE FIRST TRIAL AND ON MANY

OCCASIONS DURING ITS VARIOUS SENTENCING HEARINGS. THE COURT

HAS DETERMINED THAT MR. EDMOND HAS BEEN REPRESENTED EFFECTIVELY |
TO DATE BY MR. ELLENBOGEN, WHOSE WORK HAS BEEN ADOPTED AND RE-
ADOPTED BY MANY OF THE CO-DEFENDANTS' LAWYERS IN THIS CASE.
FINALLY, IT IS WELL ESTABLISHED IN THE LAW THAT A
DEFENDANT DOES NOT HAVE AN ABSOLUTE RIGHT TO COUNSEL OF HIS
CHOICE, AND THE COURT HAS BROAD DISCRETION IN RULING ON
REQUESTS FOR CONTINUANCES IN SUCH MATTERS. !
THE COURT RELIES ON THE CASE OF MORRIS VERSUS SLAPPY, |

A 1983 DECISION OF THE SUPREME COURT OF THE UNITED STATES, AT |

461 U.S. PAGE 1, AND THERE IS ANOTHER COMPARATIVELY RECENT CASE |
|
OF UNITED STATES VERSUS FREEMAN, 815 F.2D. AT 558, DECIDED BY |

THE TENTH CIRCUIT IN 1987.
IT IS ALSO A FACT THAT SINCE THE CONTINUING CRIMINAL

ENTERPRISE STATUTE, NAMELY, 21 U.S.C. SECTION 848, REQUIRES THE |

1 COURT TO IMPOSE -- THE COURT REPEATS -- REQUIRES THE COURT To

IMPOSE A MANDATORY LIFE SENTENCE BECAUSE THE JURY FOUND BEYOND
A REASONABLE DOUBT THAT THIS DEFENDANT WAS THE PRINCIPAL

ADMINISTRATOR, ORGANIZER, OR LEADER OF A CONTINULNG CRIMINAL
ajh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

47
ENTERPRISE INVOLVING AT LEAST 150 KILOGRAMS OF COCAINE AND/OR
1.5 KILOGRAMS OF COCAINE BASE OR CRACK, AND BECAUSE THE COURT
FINDS BASED ON ITS OWN INDEPENDENT REVIEW OF THE RECORD HEREIN,
INCLUDING THE TRIAL, AND ALL OTHER MATTERS THAT ARE RELEVANT TO
SENTENCING WHICH THE COURT FINDS REASONABLY RELIABLE ~- THE

|

JURY'S VERDICT IS SUPPORTED NOT ONLY BY A PREPONDERANCE FOR THE.
PURPOSES OF SENTENCING BUT BEYOND A REASONABLE DOUBT -- THEN IT.
DOES NOT APPEAR TO THE COURT THAT THIS LAST-MINUTE REQUEST FOR
A CONTINUANCE OR DELAY IN THE RE-SENTENCING OF RAYFUL EDMOND,
III, WOULD SERVE ANY LEGITIMATE PURPOSE FOR HIM.

IN ADDITION TO THAT, THIS COURT ALREADY GRANTED MR.
ELLENBOGEN A TWO-WEEK CONTINUANCE IN THIS SENTENCING HEARING |
SCHEDULED FOR TODAY.

THE COURT FINDS, BOTH AS A MATTER OF FACT AND AS A
MATTER OF LAW, THAT THIS DEFENDANT HAS HAD MORE THAN AMPLE TIME
WITHIN WHICH TO PREPARE AND DO THE ABLE JOB WHICH HE HAS DONE,
AND AGAIN NO LEGITIMATE PURPOSE OR REASON HAS BEEN ADVANCED BY
MR. ENGLISH OR OTHERWISE BY MR. ELLENBOGEN, AS TO WHY THIS
SENTENCING HEARING AND THE IMPOSITION OF THE SENTENCE TODAY
SHOULD BE CONTINUED ANY FURTHER.

NOW, WITH RESPECT TO THE PRE-SENTENCE INVESTIGATION
REPORT --

MR. ELLENBOGEN: YOUR HONOR.

THE COURT: YES, MR. ELLENBOGEN.

MR. ELLENBOGEN: JUST A BRIEF NOTE FOR THE RECORD AND
ajh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

FOR YOUR OWN UNDERSTANDING, MR. ENGLISH'S INVOLVEMENT AND

PARTICIPATION OR ATTEMPTED PARTICIPATION IN THIS WAS DONE

a

WITHOUT MY FOREKNOWLEDGE OR -- I MEAN I WAS ADVISED THAT IT WAS |

DONE AFTER IT HAD BEEN COMPLETED. I HAD NEVER BEEN ADVISED IN

ADVANCE THAT IT WAS GOING TO GO ON, AND IT WAS DONE OUTSIDE OF

MY KNOWLEDGE OR AWARENESS.
THE COURT: CONTINUING AGAIN, WITH

PRE-SENTENCE INVESTIGATION REPORT, AND IN OR

RESPECT TO THE

DER TO MAKE THE

RECORD CRYSTAL-CLEAR, THE COURT HAS REVIEWED IT AND WISHES TO

MAKE THE FOLLOWING CORRECTIONS.

PARAGRAPH 5, PAGE 3. WE WILL AMEND LINES 3 AND 4 TO

READ: "AT LEAST 150 KILOGRAMS OF A MIXTURE CONTAINING COCAINE

AND/OR 1.5 KILOGRAMS OF A MIXTURE CONTAINING

PARAGRAPH 6, PAGE 4. THE COURT DOES NOT ADOPT THE

COCAINE BASE."

SENTENCE AT LINES 2 THROUGH 4 STATING, "MR. LEWIS HAD HIS OWN

OPERATION WHICH DISTRIBUTED DRUGS ON THE STREET LEVEL IN THE

BATES STREET, NORTHWEST AREA OF THE CITY."

IN ITS PLACE, THE COURT FINDS BY A PREPONDERANCE THE

FOLLOWING: "DRUGS WERE SOLD ON BATES STREET

AS PART OF THE

|

|

i

f
\

EDMOND ORGANIZATION. FOR INSTANCE, ROYAL BROOKS TESTIFIED THAT:

RAYFUL EDMOND, III, DIRECTED HIM TO DELIVER DRUGS TO THE BATES

STREET AREA ON NUMEROUS OCCASTONS. TONY LEW

PORTION OF THE EDMOND ORGANIZATION WHICH OPERATED OUT OF THE

BATES STREET AREA."

THE COURT ALSO CHANGES THE PHRASE

IS MANAGED THE

"THEIR COCAINE"

TN

!
10

11

12

13

14

L5

16

17

18

19

20

21

22

23

24

25

 

 

LINES 5 THROUGH 6 TO "A LARGE QUANTITY OF HIS COCAINE."

PARAGRAPH 7, PAGE 4. THE COURT ALSO CHANGES THE |
SENTENCE ON PAGE 4 TO READ AS FOLLOW: "DURING 1988, MR. MATHS |
MADE 8 TO 10 TRIPS FOR MR. BUTLER DURING A 10-MONTH PERIOD TO |
THE WASHINGTON, D.C. AREA TO DELIVER COCAINE."

THE COURT CHANGES THE SECOND SENTENCE OF PARAGRAPH 8
ON PAGE 4 TO READ: "STEVEN G. WHITE AND ANTHONY A. JESSIE WERE.
SEEN LEAVING THE BUCHANAN HOUSE APARTMENTS WITH SUITCASES AND
WERE SUBSEQUENTLY ARRESTED."

PARAGRAPH 17, PAGES 7 THROUGH 8. ACCORDING TO ALTA
RAE ZANVILLE'S TESTIMONY, SHE PACKAGED COCAINE WITH BERNICE AND
DAVID MCCRAW THREE TIMES A WEEK RATHER THAN TWO TIMES A WEEK
AND EACH TIME THEY BAGGED 1 TO 2 KILOGRAMS OF COCAINE RATHER
THAN 2 KILOGRAMS OF COCAINE. THE COURT, THEREFORE, AMENDS
PARAGRAPH 17 ACCORDINGLY.

NOW, WITH RESPECT TO PARAGRAPH 23(a) ON PAGE 10,

WHICH HAS BEEN DISCUSSED SO EXTENSIVELY BY MR. ELLENBOGEN ON

BEHALF OF MR. EDMOND THIS MORNING, THE COURT FINDS AND HOLDS
THAT EVEN ASSUMING THE DEFENDANT'S ARGUMENT THAT 14 KILOGRAMS  '
PICKED UP BY DAVID MCCRAW ON SEPTEMBER 28, 1988, WERE DOUBLE
COUNTED AS ALLEGED, THIS IS IMMATERIAL TO THTS SENTENCING
PROCEEDING BECAUSE THE QUANTITY OF COCAINE DESCRIBED IN THA’
PARAGRAPH EXCEEDS 150 KILOGRAMS WITHOUT THOSE 14 KILOGRAMS
ALLEGEDLY DOUBLE COUNTED. IN OTHER WORDS, IT EXCEEDS 150

KILOGRAMS IN ANY EVENT WHICH THUS TRIGGERS THE STATUTE.
ajh

10

11

12

13

14

15

16

17

18

19

20

21

22

24

25

 

 

i

50)

GOING ON TO PARAGRAPH 24 ON PAGE 10, THE COURT DOES
NOT ADOPT THE PORTION OF LINES 2 THROUGH 5, WHICH STATE THAT
TONY LEWIS "HAD HIS OWN STREET LEVEL ORGANIZATION IN THE BATES
STREET, NORTHWEST AREA OF THE CITY."

THE COURT AMENDS THAT PORTION TO READ THAT TONY LEWIS
“MANAGED THE EDMOND ORGANIZATION'S STREET LEVEL OPERATIONS IN
THE BATES STREET, NORTHWEST AREA." !

THE COURT ALSO DOES NOT ADOPT THE SENTENCE AT LINES |
18 AND 19, WHICH STATES, “ALSO OF EQUAL CULPABILITY AT THIS
LEVEL WOULD BE ALTA RAE ZANVILLE AND ROYAL S. BROOKS."

PARAGRAPH 30, PAGE 11. THE SENTENCING GUIDELINES DO
NOT ASSIGN THE OFFENSE OF CONSPIRACY A SEPARATE BASE OFFENSE
LEVEL. SECTION 2D1.4 REQUIRES A SENTENCING COURT TO APPLY THE
BASE OFFENSE LEVEL ASSIGNED TO THE OFFENSE WHICH IS THE OBJECT
OF A CONSPIRACY.

THE DEFENDANT EDMOND HERE CONTENDS THAT THE PROBATION’

OFFICE CALCULATED HIS BASE OFFENSE LEVEL BY REFERRING TO THE

f

WRONG OBJECT OF THE CONSPIRACY. THE PROBATION OFFICE AND THE

GOVERNMENT MAINTAIN THAT THE OBJECT OF THE CONSPIRACY OF WHICH

THIS DEFENDANT STANDS CONVICTED WAS THE DISTRIBUTION OF, AND
THE POSSESSION OF WITH INTENT TO DISTRIBUTE, COCAINE OR COCAINE!
BASE.

IN CONTRAST, THIS DEFENDANT ARGUES THAT THE OBJECT OF |
THE CONSPIRACY WAS ENGAGING IN A CONTINUING CRIMINAL

ENTERPRISE. EITHER WAY THE BASE OFFENSE LEVEL WOULD BE 36, AND
ajh

10

Li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

;
|
i
4
i
i
;
;

THE COURT SO FINDS.

HOWEVER, IF THE OBJECT OF THE CONSPIRACY WERE
DISTRIBUTION OF OR POSSESSION WITH INTENT TO DISTRIBUTE,
COCAINE OR COCAINE BASE, THE COURT COULD ARRIVE AT A
SIGNIFICANTLY HIGHER ADJUSTED BASE OFFENSE LEVEL BY APPLYING
ENHANCEMENT OR ENHANCEMENTS FOR THE DEFENDANT'S ROLE IN THE
OFFENSE AND POSSESSION OF FIREARMS WHEREAS THE APPLICATION
NOTES THROUGH THE C.C.E. GUIDELINE PROVISION DO CONTEMPLATE
THESE ENHANCEMENTS.

IN MAKING THIS ARGUMENT, THE DEFENDANT IGNORES COMMON
SENSE AND THE LAW OF CONTINUING CRIMINAL ENTERPRISE AND
CONSPIRACY AND DISTORTS THE MANNER IN WHICH THE GOVERNMENT
PROSECUTED THIS CASE.

THIS INDICTMENT CHARGED MR. EDMOND WITH, AMONG OTHER
THINGS, THE CRIME OF CONTINUING CRIMINAL ENTERPRISE AND IN A
SEPARATE COUNT WITH CONSPIRACY TO DISTRIBUTE OR POSSESS WITH
INTENT TO DISTRIBUTE COCAINE OR COCAINE BASE, AND NEITHER THE
GOVERNMENT'S MANNER OF TRYING THIS CASE NOR THE JURY'S VERDICT
ON BOTH COUNTS WERE INCONSISTENT WITH THE CHARGES SET FORTH IN
THIS INDICTMENT.

FURTHERMORE, IT WAS CLEAR THAT THE CONSPIRACY OF
WHICH THE DEFENDANT EDMOND WAS CONVICTED WAS ONE OF THE
"CONTINUING SERIES" OF NARCOTICS-RELATED PREDICATE OFFENSES
REQUIRED BY THE C.C.E. STATUTE.

HERE AGAIN, THIS EXPOSES THE CIRCULAR NATURE OF THE
ajh

10

11

12

13

14

15

16

i?

18

19

20

21

22

23

24

25

 

 

| DEFENDANT'S ARGUMENT THAT WOULD HAVE C.C.E. BE THE OBJECT OF A

, CONSPIRACY WHICH, IN TURN, AS EVERYBODY KNOWS, IS AN ELEMENT OF

THE CRIME OF CONTINUING CRIMINAL ENTERPRISE.
THUS, A CONSPIRACY WITH C.C.E. AS ITS OBJECT IN
|

EFFECT WOULD BE A CONSPIRACY TO CONSPIRE, AND THIS WOULD NOT BE.

AN OFFENSE EVEN UNDER THE MOST EXPANSIVE VIEW OF CONSPIRACY

LAW.

ACCORDINGLY, AGAIN IN CALCULATING THIS DEFENDANT'S
ADJUSTED OFFENSE LEVEL, THE COURT WILL LOOK TO THE DISTRIBUTION
OF OR THE POSSESSION WITH INTENT TO DISTRIBUTE MORE THAN 5
KILOGRAMS OF COCAINE OR MORE THAN 50 GRAMS OF COCAINE BASE AS
THE OBJECT OF THE CONSPIRACY.

NOW, HE DIDN'T ARGUE IT THIS MORNING, BUT HE MAKES AN |
ARGUMENT IN HIS PAPERS, SO THE COURT FEELS IT MUST DEAL WITH
IT, AND THAT IS AN ALTERNATIVE ARGUMENT ADVANCED BY THE
DEFENDANT EDMOND, NAMELY, THAT HIS BASE OFFENSE LEVEL SHOULD BE.
A LEVEL 32 BASED ON THE 5 KILOGRAMS OF COCAINE AND 50 GRAMS OF |
COCAINE BASE SPECIFIED IN THE CONSPIRACY COUNT OF THE
INDICTMENT.

THIS IS REJECTED AS WELL. THE GUIDELINES AND THE
CASE LAW CONSTRUING THEM MAKE IT CLEAR THAT A SENTENCING COURT
MAKING A FINDING AS TO THE QUANTITY OF DRUGS INVOLVED IS NOT
BOUND BY THE QUANTITY OF DRUGS FOR WHICH A DEFENDANT WAS

INDICTED OR CONVICTED. THERE ARE CASES IN SUPPORT OF THAT

PROPOSITION WHICH THE COURT WILL NOT SET FORTH HERE BUT WILL
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

53

SOON ISSUE IN THE FORM OF AN OPINION.
IT MIGHT EVEN BE ERROR FOR THE COURT TO CALCULATE Tit
DEFENDANT'S BASE OFFENSE LEVEL BASED ON THE QUANTITY OF COCAINE
SPECIFIED IN THE INDICTMENT ONLY BECAUSE HERE THE COURT HAS |

FOUND, AND DOES FIND, BY A PREPONDERANCE OF THE EVIDENCE THAT

THE CONSPIRACY OF WHICH THIS DEFENDANT STANDS CONVICTED

| INVOLVED MORE THAN 50 KILOGRAMS OF COCAINE AND MORE THAN 500

GRAMS OF COCAINE BASE AND THAT THE QUANTITY OF COCAINE INVOLVED
IN THE CONSPIRACY WAS REASONABLY FORESREABLE TO THIS DEFENDANT. |
FOR THESE REASONS, THE COURT ADOPTS THE PROBATION
OFFICER'S CALCULATION OF A BASE OFFENSE LEVEL OF 36 FOR THIS
DEFENDANT.
DIRECTING YOUR ATTENTION TO PARAGRAPH 30 ON PAGE 11,

HERE THE GOVERNMENT IS SEEKING A TWO-LEVEL ENHANCEMENT FOR THE

| POSSESSION OF FIREARMS PURSUANT TO CHAPTER 2D1.1(b) (1).

BASED ON THE EVIDENCE ADDUCED AT TRIAL, THE COURT |
CONCLUDES THAT THE GOVERNMENT HAS ESTABLISHED BY A |
PREPONDERANCE OF THE EVIDENCE THAT ONE OR MORE OF THE
DEFENDANT'S CO-CONSPIRATORS KNOWINGLY POSSESSED A FIREARM |
DURING THE COURSE OF THE CONSPIRACY OF WHICH THIS DEFENDANT

STANDS CONVICTED AND THAT SUCH POSSESSION WAS REASONABLY

FORESEEABLE TO THIS DEFENDANT AND ESPECIALLY IN VIEW OF HIS

ROLE AS THE HIGHEST RANKING MEMBER OF THIS CONSPIRACY AS SHOWN
BY THE EVIDENCE.

AGAIN, SEVERAL MEMBERS OF THE POLICE DEPARTMENT
ajh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

TESTIFIED ABOUT PISTOLS, REVOLVERS, RIFLES, MACHINE GUNS, AND
ASSORTED AMMUNITION WHICH WERE FOUND ALONGSIDE COCAINE AND
PACKAGING MATERIALS IN THE VARIOUS STASH HOUSES OUT OF WHICH
THIS CONSPIRACY OPERATED.

DETAILS AS TO THE TYPES OF WEAPONS SEIZED AND WHEN
AND WHERE THEY WERE SEIZED ARE CONTAINED IN PARAGRAPH 23 OF THE
DEFENDANT'S P.S.I., WHICH THE COURT AGAIN NOTES WERE NOT
OBJECTED TO IN A PLEADING FILED ON FEBRUARY 12 AT 3:43 P.M. BY :
THIS DEFENDANT'S COUNSEL.

BECAUSE OF THE PROXIMITY OF THESE WEAPONS AND
AMMUNITION TO COCAINE DISTRIBUTED DURING THE CONSPIRACY, THE
COURT FINDS BY A PREPONDERANCE THAT THESE WEAPONS WERE
KNOWINGLY POSSESSED BY MEMBERS OF THE CONSPIRACY DURING THE
COURSE OF IT.

IN ADDITION, THE COURT FINDS THAT THE CO-DEFENDANT
JOHN MONFORD REACHED FOR AN OPERABLE 9-MILLIMETER SEMI-
AUTOMATIC PISTOL IN THE BEDROOM OF 407 M STREET, NORTHEAST, ON
THE DAY THE OFFICERS WERE EXECUTING A SEARCH WARRANT FOR THESF
PREMISES WHICH WAS FEBRUARY 5, 1988.

THE PRESENCE OF THE GUN IN THE CONSPIRACY'S PREMISES
AT 407 M STREET, NORTHEAST OUT OF WHICH MANY OF THE
TRANSACTIONS IN THIS CASE WERE NEGOTIATED AND IN WHICH MUCH OF
THE COCAINE WAS STORED STRONGLY SUPPORTS A FINDING WHICH THIS
COURT ADOPTS TODAY THAT THIS PISTOL WAS KNOWINGLY POSSESSED BY

A MEMBER OF THE CONSPIRACY DURING THE COURSE OF IT.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

AGAIN, THE COURT FINDS BY A PREPONDERANCE THAT THIS
DEFENDANT KNEW OF HIS VARIOUS CO-CONSPIRATORS! POSSESSION OF
FIREARMS DURING THE COURSE OF THE CONSPIRACY IN VIEW OF HIS
MANAGEMENT OF MOST, IF NOT ALL, OF THE CONSPIRACY'S MEMBERS.

EVEN ASSUMING ARGUENDO THAT THIS DEFENDANT DID NOT
KNOW THAT SOME OF HIS CO-CONSPIRATORS POSSESSED WEAPONS DURING
THE CONSPIRACY, THE COURT FINDS TODAY BY A PREPONDERANCE THAT
IT WAS REASONABLY FORESEEABLE TO THIS DEFENDANT THAT HIS Co-
CONSPIRATORS WOULD HAVE POSSESSED FIREARMS IN ORDER TO PROTECT
THE VERY SUBSTANTIAL QUANTITIES OF COCAINE THE CONSPIRACY
DISTRIBUTED AND THE RESULTING PROFITS HE AND HIS FELLOW CO-
CONSPIRATORS DERIVED FROM THIS AND OF WHICH HE HAD FIRSTHAND
KNOWLEDGE.

PARAGRAPH 31, PAGE 11. THIS DEFENDANT OBJECTS, NOT
ONCE BUT SEVERAL TIMES, TO A FOUR-LEVEL ENHANCEMENT FOR HIS
ROLE IN THE CONSPIRACY UNDER COUNT TWO OF WHICH HE STANDS
CONVICTED BECAUSE HE MAINTAINS THAT SUCH ENHANCEMENT IS BARRED
BY THE DOUBLE JEOPARDY CLAUSE OF THE CONSTITUTION.

ALTHOUGH THE DEFENDANT DOES NOT EXPLAIN THIS
OBJECTION WITH ANY PARTICULARITY, THE COURT PRESUMES THE
DEFENDANT IS ARGUING THAT HIS RECEIPT OF BOTH THE FOUR-LEVEL

ENHANCEMENT FOR HIS ROLE IN THE CONSPIRACY AND A SENTENCE FOR

LEADING A CONTINUING CRIMINAL ENTERPRISE CONSTITUTES A

VIOLATION OF THE DOUBLE JEOPARDY CLAUSE'S PROHIBITION AGAINST

BEING PUNISHED TWICE FOR THE SAME OFFENSE.
10

11

12

13

14

15

16

17

18

19

'20

21

22

23

24

25

 

 

56.

BECAUSE, AT THE CONCLUSION HEREOF, THE COURT INTENDS
TO DO EXACTLY AS IT DID ON THE FIRST OCCASION THAT THIS
DEFENDANT WAS SENTENCED, NAMELY, TO ANNOUNCE AND PRONOUNCE
SENTENCES ON COUNT ONE AND COUNT TWO SEPARATELY AND DISCRETELY
AND ALSO TO PROVIDE IN THE JUDGMENT AND COMMITMENT ORDER THAT
THE SENTENCE ON COUNT TWO FOR CONSPIRACY WILL ONLY BE VACATED
UPON AFFIRMANCE OF THE CONVICTION OF THE CRIME OF CONTINUING
CRIMINAL ENTERPRISE, IF THAT SHOULD HAPPEN, THEN THE RECEIPT OF
A FOUR-LEVEL ENHANCEMENT FOR THIS DEFENDANT'S LEADERSHIP ROLE |
IN THE OFFENSE OF THE CRIME OF CONSPIRACY IN COUNT TWO DOES NOT
CONSTITUTE A DOUBLE JEOPARDY VIOLATION. |

PARAGRAPH 33, PAGE 12. THIS GENTLEMAN, THE
DEFENDANT, HAD BEEN ASSIGNED A TWO-LEVEL ENHANCEMENT FOR
OBSTRUCTION OF JUSTICE PURSUANT TO PARAGRAPH 3Cl.1. THAT
ARGUMENT WAS REJECTED BY THE COURT BEFORE ON FEBRUARY 13, 1990.
BECAUSE OF THAT, THE COURT WILL NOT ADOPT IT TODAY BECAUSE THAT
WOULD CONSTITUTE AN ENHANCEMENT OF A SENTENCE PREVIOUSLY HANDED
DOWN EVEN THOUGH AT THE BEHEST OF THIS DEFENDANT THAT SENTENCE
WAS VACATED.

PARAGRAPH 41, PAGE 12. THE COURT DOES NOT ADOPT
PARAGRAPH 41 AS IT NOW READS. THE COURT AMENDS THIS PARAGRAPH
TO READ AS FOLLOWS: "THE DEFENDANT HAS ONE COUNT OF FIRST-
DEGREE MURDER WHILE ARMED PENDING AGAINST HIM IN THE UNITED
STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA. IT IS

ALLEGED THAT ON JUNE 23, 1988, THE DEFENDANT DIRECTED COLUMBUS
ajh

10

il

12

13

14

15

16

17

18

19

20

21

22

 

 

|DANIELS TO SHOOT AND KILL BRANDON TERRELL AFTER THE DEFENDANT

AND MR. TERRELL HAD AN ARGUMENT OVER A DEBT MR. TERRELL OWED
THE DEFENDANT FOR COCAINE THE DEFENDANT HAD FRONTED FOR HIM."

PARAGRAPH 49, PAGE 14. AT LINE 12, THE REFERENCE TO
"RAYFUL EDMOND, II," IS INCORRECT, BECAUSE RAYFUL EDMOND, JR., |
IS RAYFUL EDMOND, III'S FATHER, AS THE COURT RELIABLY KNOWS
FROM REPRESENTATIONS MADE IN OPEN COURT.

THIS DEFENDANT, AS PREVIOUSLY INDICATED, STANDS
CONVICTED OF EIGHT CRIMES WHICH ARE AMONG THE MOST SERIOUS
VARIETY OF CRIMINAL CONDUCT ANYONE COULD BE CONVICTED OF IN ANY)
COURT OF THE UNITED STATES. |

YES, MR. ELLENBOGEN AND THIS DEFENDANT ARE ABSOLUTELY |
CORRECT. NOTWITHSTANDING THAT, AND WHILE NO ONE CAN CONDONE
THIS KIND OF CONDUCT, ANY COURT WITH ANY DEGREE OF COMPASSION
CAN ALSO AND SHOULD ALSO FEEL SORRY FOR A YOUNG MAN OF THIS
YOUNGSTER'S AGE WHO HAS SO WASTED HIS LIFE BECAUSE, AS THE
COURT SAID UPON THE RETURN OF THE VERDICT AND STILL SAYS AGAIN
TODAY, THIS DEFENDANT IS A HUMAN BEING.

AS HE PUT IT IN A LETTER TO ME, IT IS HIS LIFE AT
STAKE; AND THE COURT IS WELL AWARE OF THAT. BUT THAT DOES NOT
MEAN THAT THE COURT CAN IN ANY WAY BE EXCUSED FROM DOING ITS

DUTY AS REQUIRED BY THE LAW.

AND HAVING FOUND THE FACTS AS SET FORTH IN THE PRE-

SENTENCE INVESTIGATION REPORT AS AMENDED AND WITHOUT REGARD, AS

THE COURT HAS PREVIOUSLY INDICATED, TO PARAGRAPH 23(a}) EXCEPT
ajh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

58 |
AS AMENDED IN THE COURT'S FINDINGS THIS MORNING, A FEW MOMENTS |

AGO, THIS DEFENDANT'S GUIDELINE RANGE ON COUNT ONE IS LIFE IN

'PRISON. THE COURT HAS ABSOLUTELY NO DISCRETION ABOUT THAT AS

THE STATUTE ENACTED BY THE CONGRESS OF THE UNITED STATES

SPECIFIES.

WITH RESPECT TO COUNT TWO, THIS DEFENDANT, IN VIEW OF,
THE QUANTITY OF DRUGS WHICH THE COURT HAS FOUND WERE POSSESSED
DURING THE COURSE OF THIS CONSPIRACY AND WHICH ARE ATTRIBUTABLE!
TO HIM, REQUIRE A MANDATORY MINIMUM SENTENCE OF 10 YEARS TO

LIFE.

WITH RESPECT TO COUNT FIVE, IN VIEW OF THE FACTORS
ENUMERATED TO WHICH THERE HAVE BEEN NO OBJECTION IN THE PRE-
SENTENCE INVESTIGATION REPORT, AGAIN, THERE IS A MANDATORY
MINIMUM OF 10 YEARS TO LIFE.

WITH RESPECT TO COUNT ELEVEN, HE FACES IMPRISONMENT

FOR NOT MORE THAN FIVE YEARS, AND WITH RESPECT TO THE LAST FOUR |

i
|
|
i

CRIMES FOR WHICH HE STANDS BEFORE THE BAR OF THIS COURT TODAY,
COUNTS FOURTEEN, FIFTEEN, SIXTEEN, AND EIGHTEEN, HE FACES A
TERM OF IMPRISONMENT OF FOUR YEARS ON EACH OF THOSE COUNTS.

THE COURT ADOPTS AS ITS FINDINGS OF FACT AND
CONCLUSIONS OF LAW THOSE SET FORTH IN THE PRE-SENTENCE
INVESTIGATION REPORT EXCEPT AS I HAVE MODIFIED THIS MORNING IN
THE ANNOUNCEMENT OF THE COURT'S FINDINGS.

THEREFORE, THE COURT SENTENCES THIS DEFENDANT, RAYFUL

EDMOND, III, TO THE CUSTODY OF THE UNITED STATES BUREAU OF
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

PRISONS WHEREBY HE SHALL BE COMMITTED FOR IMPRISONMENT FOR THE

BALANCE OF HIS NATURAL LIFE AS TO COUNT ONE.

THE SAME SENTENCE OF LIFE IMPRISONMENT SHALL OBTAIN
AS TO COUNTS TWO AND FIVE, 60 MONTHS ON COUNT ELEVEN, AND 48
MONTHS ON COUNTS FOURTEEN, FIFTEEN, SIXTEEN, AND EIGHTEEN, ALL
TO BE SERVED CONCURRENTLY BY THE COUNT EXCEPT AS TO THE SERVICE
|

OF COUNTS ONE AND TWO, AS PREVIOUSLY ARTICULATED, IF THE

SENTENCE OF LIFE IMPRISONMENT ON COUNT ONE SHOULD BE AFFIRMED,

t

THE COURT WILL VACATE THE LIFE SENTENCE ON COUNT TWO, BUT ONLY
IN THAT EVENT.

OTHERWISE, THE SENTENCES JUST ENUMERATED SHALL RUN
CONCURRENT BY THE COUNT.

UPON RELEASE FROM IMPRISONMENT, THE COURT IS REQUIRED:
TO IMPOSE A TERM OF SUPERVISED RELEASE, AND THAT SHALL BE A !
TERM OF EIGHT YEARS, CONSISTING OF EIGHT YEARS ON COUNT FIVE,
FOUR YEARS ON COUNT TWO, AND THREE YEARS ON COUNTS ELEVEN,
FOURTEEN, FIFTEEN, SIXTEEN AND EIGHTEEN, ALL SUCH TERMS TO RUN
CONCURRENTLY.

WHILE ON SUPERVISED RELEASE THIS DEFENDANT SHALL
ABIDE BY THE STANDARD CONDITIONS OF RELEASE AS PROMULGATED BY
THE UNITED STATES SENTENCING COMMISSION NOW OR HEREAFTER.

IN ADDITION TO THE SENTENCE JUST ANNOUNCED, THIS
DEFENDANT SHALL PAY A SPECIAL ASSESSMENT, AS REQUIRED BY LAW, |

OF $50 ON EACH COUNT, FOR A TOTAL OF $400 DURING THE FIRST SIX

MONTHS OF SUPERVISED RELEASE UNLESS PAID PRIOR TO THE
ajh

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

COMMENCEMENT OF SUPERVISION.

THE COURT IS IN A QUANDARY WITH RESPECT TO ITS LAST
OBLIGATION. MR. EDMOND HAS TESTIFIED BEFORE THIS COURT UNDER
OATH, AS PREVIOUSLY INDICATED, BEFORE MAGISTRATE PATRICK J.
ATTRIDGE ON MAY 2, 1990, THAT HE WAS WITHOUT FUNDS AND
INDIGENT.

COUNSEL AND THIS DEFENDANT ARE BOTH AWARE OF THE
MILLIONS OF DOLLARS THAT WERE INVOLVED IN THIS CONSPIRACY.

WHAT HAPPENED TO THOSE MILLIONS OF DOLLARS OTHER THAN THEIR USE
FOR THE PURCHASE OF COCAINE, BUT WHAT HAPPENED AFTER THEY WERE |
REPACKAGED AND SOLD ON THE STREETS FOR THE PROFIT OF THIS

CONSPIRACY THIS COURT IS NOT AWARE OF.

IT DOES NOT KNOW WHAT THIS DEFENDANT AND HIS Co-
CONSPIRATORS DID WITH THE MONEY. THERE IS NOTHING BEFORE THE
COURT AS TO THAT UPON WHICH IT CAN MAKE A FINDING OF FACT THAT
THIS DEFENDANT HAS THE RESOURCES TO PAY A FINE, THE COST OF
INCARCERATION, OR THE COST OF SUPERVISION.

THAT MONEY WENT SOMEWHERE, BUT IN VIEW OF THE

STRICTURES OF THE FEDERAL RULES OF CRIMINAL PROCEDURE AND THF

SENTENCING REFORM ACT OF 1984, AS AMENDED, THIS COURT IS LEFT
HELPLESS AND WITHOUT THE ABILITY TO ORDER THE PAYMENT OF A
FINE, THE COST OF INCARCERATION OR SUPERVISION, AND THEREFORE,
WILL NOT MAKE SUCH AN ORDER IN THIS CASE.

THAT IS ONE OF THE BENEFITS OF THE LAW THAT MR.

EDMOND WILL GET, I GUESS, BECAUSE OF THE INABILITY OF THE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

61
GOVERNMENT OR THE PROBATION OFFICER TO LOCATE THE MONEYS THAT
HE MAY VERY WELL HAVE UNDER HIS CUSTODY OR CONTROL.

IF THE DAY EVER COMES THAT THEY ARE LOCATED, PERHAPS |
THAT CAN BE DEALT WITH IN A SEPARATE PROCEEDING ON THE BASIS oF|
HIS TESTIMONY BEFORE THE MAGISTRATE ON MAY 2, 1990.

THE CLERK JUST HANDED ME A NOTE INDICATING YOU WISH
TO CHANGE YOUR RECEIPT AND ACKNOWLEDGMENT FORM ABOUT INACCURACY,
FROM WHAT YOU SIGNED BEFORE. YOU NOW SAY THAT THERE ARE |
INACCURACIES, IS THAT RIGHT, MR. EDMOND?

THE DEFENDANT: YES, SIR.

THE COURT: ALL RIGHT. IF YOU WANT TO, YOU CAN DO
SO, AND HAND IT BACK TO THE CLERK AND MR. ELLENBOGEN.

THAT IS THE JUDGMENT AND SENTENCE OF THE COURT. DOES
ANYBODY HAVE ANYTHING TO SAY?

MR. ELLENBOGEN: ONE FURTHER ITEM, YOUR HONOR. SINCE.
MR. EDMOND'S ARREST, HE HAS BEEN MAINTAINED IN A LOCKDOWN
SITUATION. I WOULD ASK THE COURT AS PART OF ITS JUDGMENT AND
COMMITMENT TO MAKE A RECOMMENDATION THAT THE DEFENDANT NO
LONGER BE KEPT IN A LOCKDOWN SITUATION.

HE IS BEING HELD IN ISOLATION, NO PRIVILEGES, LIMITED
ACCESS TO ANY FACILITIES THAT MIGHT BE AVAILABLE TO HIM, AND
ANY REASON THAT MIGHT HAVE BEEN PRESENT WHEN THIS CASE FIRST

ENTERED THE SYSTEM THAT MIGHT JUSTIFY THE HEIGHTENED SECURITY

CONCERNS HAVE CERTAINLY DISSIPATED OR VANISHED AS OF THIS

JUNCTURE.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

62
THE COURT: I DON'T KNOW WHETHER THEY HAVE DISSIPATED
OR VANISHED BECAUSE THE COURT RECEIVED A THREAT, I WILL TELL
|
YOU RIGHT NOW FROM THIS BENCH, WITHIN THE LAST 48 HOURS VIA THE
TELEPHONE.
MR. ELLENBOGEN: I WOULD SUBMIT, YOUR HONOR, THAT DID.
NOT COME FROM THIS DEFENDANT.
THE COURT: I DON'T KNOW WHO IT CAME FROM. GO AHEAD.
YOU MAY PROCEED.
MR. ELLENBOGEN: I WOULD NOTE FOR THE COURT THAT HE
HAS HAD A SPOTLESS RECORD IN INSTITUTIONS AND WOULD ASK THE
COURT IN EXERCISING ONE OF THOSE LIMITED AREAS OF COMPASSION
THE COURT CAN, THAT THE COURT ALLOW THE DEFENDANT TO BE IN THE
GENERAL POPULATION WHEREVER HE IS CONFINED.
THE COURT: MR. ELLENBOGEN, I ASSUME YOU KNOW AND
THINK YOU KNOW THAT THE COURT HAS NO DISCRETION TO INTERFERE
WITH THE MANAGEMENT OF OUR PRISON SYSTEMS AND THE
CLASSIFICATION AND LOCATION OF PRISONERS WITHIN THE FEDERAL |
BUREAU OF PRISONS.
WE DO HAVE THE POWER TO MAKE RECOMMENDATIONS AS TO
THE PLACE AND LOCATION OF CONFINEMENT. UNDER THE CIRCUMSTANCES °
OF THIS CASE, THE COURT WILL RELY UPON THE INTEGRITY AND THE

WISDOM OF THE BUREAU OF PRISONS AND ITS CLASSIFICATION SYSTEM

TO DEAL WITH THAT ISSUE. I CANNOT DO THAT.

 

I HAVE NOT DONE IT FOR OTHERS AND WILL NOT DO IT IN

'THIS CASE. IT IS UP TO THEM. I HAVE NOT FASHIONED MY SENTENCE
ajh

10

11

 

 

oy

IN ACCORDANCE WITH THAT IN ANY EVENT.
SO THAT WILL BE UP TO THEM TO DECIDE, AND I WISH MR.
EDMOND GOOD LUCK.
YOU HAVE 10 DAYS WITHIN WHICH TO APPEAL.
[ PROCEEDINGS CONCLUDED AT 12:55 P.M. ]
CERTIFICATE OF REPORTER
I CERTIFY THAT THE FOREGOING IS A CORRECT TRANSCRIPT

FROM THE RECORD OF PROCEEDINGS IN THE ABOVE-ENTITLED MATTER.

/
/

é . . » fe ’ ,

oof Poe, . fi 7 , oS Cots
WILLIAM D. MCALLISTER - \
OFFICIAL COURT REPORTER

 
